ICJ_050_BarcelonaTraction1962_BEL_ESP_1964-07-24_JUD_01_PO_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
THE BARCELONA TRACTION, LIGHT
AND POWER COMPANY, LIMITED

(NEW APPLICATION: 1962)
(BELGIUM ». SPAIN)

PRELIMINARY OBJECTIONS

JUDGMENT OF 24 JULY 1964

1964

COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE DE LA BARCELONA
TRACTION, LIGHT AND POWER
COMPANY, LIMITED

(NOUVELLE REQUÊTE: 1962)
(BELGIQUE c. ESPAGNE)

EXCEPTIONS PRÉLIMINAIRES

ARRÊT DU 24 JUILLET 1964
Official citation :

Barcelona <raction, Light and Power Company, Limited,
Preliminary Objections, Judgment, I.C.]. Reports 1964, p. 6.

Mode officiel de citation :

Barcelona Traction, Light and Power Company, Limited,
exceptions préliminaires, arrêt, C.I.J. Recueil 1964, p. 6.

 

Ne de vente: 28 4
Sales number

 

 

 
COUR INTERNATIONALE DE JUSTICE

ANNÉE 1964
24 juillet 1964
AFFAIRE DE LA BARCELONA
TRACTION, LIGHT AND POWER
COMPANY, LIMITED

(NOUVELLE REQUÊTE: 1962)
(BELGIQUE c. ESPAGNE)
EXCEPTIONS PRÉLIMINAIRES

Exceptions préliminaires — Compétence de la Cour — Recevabilité de
la demande.

Désistement d'une instance antérieure — Son effet, aux termes de l'article 69,
paragraphe 2, du Règlement — Droit d'introduire une instance nouvelle à

la suite d'un tel désistement — Caractère procédural de l'acte de désistement —
Charge de la preuve quant au caractère définitif de cet acte pour ce qui est
d'une action ultérieure devant la Cour — Entente qui serait iniervenue entre
les Parties quant à ce caractère définitif — Exception fondée sur l’estoppel
empéchant toute action ullérieure devant la Cour — Intérêt que présente pour
la question du désistement le traité sur lequel repose la compétence de la Cour.

Juridiction obligatoire de la Cour en vertu de l'article 37 du Statut —
Question de l'intérêt que présente à cet égard l'affaire relative à l'Incident
aérien du 27 juillet 1955 (Israël c. Bulgarie) — Interprétation de l’article 37 —
Effet de la dissolution de la Cour permanente de Justice internationale sur
les clauses juridictionnelles prévoyant le renvoi devant cette Cour et sur l'appli-
cabilité de l'article 37 — Position des Etats qui ne sont devenus parties au
Statut de la présente Cour qu'après la dissolution de la Cour permanente —
Question du consentement à l'exercice de la juridiction obligatoire — Inter-
prétation des clauses juridictionnelles du traité sur lequel repose la compé-
tence de la Cour — Effet à cet égard de la dissolution de la Cour permanente —
Effet ratione temporis de l’applicabilité de l’article 37 à des différends nés
entre la date du traité et la date à laquelle l'article 37 est devenu applicable.

Questions de recevabilité — Jus standi ou qualité du Gouvernement deman-
deur pour agir — Règle de l'épuisement des recours internes — Principes
régissant la jonction au fond d’exceptions préliminaires — Motifs de jonction
à l'égard des questions de recevabilité.

4

1964
24 juillet
Rôle général
n° 50
BARCELONA TRACTION (ARRÊT) 7

ARRÊT

Présenis: Sir Percy SPENDER, Président; M. WELLINGTON Koo,
Vice-Président ; MM. WINIARSKI, BADAWI, SPIROPOULOS, sir
Gerald FITZMAURICE, MM. Koretsxy, TANAKA, BUSTAMANTE
y RIvERO, Jessup, MoRELLI, PADILLA NERVO, FORSTER, GROS,
juges; MM. ARMAND-UGON, GANSHOF VAN DER MEERSCH,
juges ad hoc ; M. GARNIER-COIGNET, Greffier. |

En l'affaire de la Barcelona Traction, Light and Power Company,
Limited,

entre

le Royaume de Belgique,
représenté par

M. Yves Devadder, jurisconsulte du ministére des Affaires étrangéres
et du Commerce extérieur,

comme agent,

assisté par

Mne Suzanne Bastid, professeur a la Faculté de droit et des sciences
économiques de Paris,

M. Henri Rolin, professeur honoraire à la Faculté de droit de l’'Univer-
sité libre de Bruxelles et professeur associé à la Faculté de droit
de Strasbourg, avocat à la cour d’appel de Bruxelles,

M. Georges Sauser-Hall, professeur honoraire des Universités de
Genève et de Neuchâtel,

M. Jean Van Ryn, professeur à la Faculté de droit de l'Université
libre de Bruxelles et avocat à la Cour de cassation de Belgique,
M. Angelo Piero Sereni, professeur 4 la Faculté de droit de Bologne,
avocat a la Cour de cassation d’Italie, membre du barreau de l'Etat

et du barreau fédéral de New York,

sir John Foster, Q.C., membre du barreau anglais,

M. Elihu Lauterpacht, membre du barreau anglsis, lecturer à l'Univer-
sité de Cambridge,

comme conseils,

M. Michel Waelbroeck, chargé de cours à l’Université libre de Bruxelles,

comme conseil adjoint et secrétaire,

et

M. Leonardo Prieto Castro, professeur à la Faculté de droit de Madrid,
M. José Girôn Tena, professeur à la Faculté de droit de Valladolid,

comme conseils-experts en droit espagnol,
BARCELONA TRACTION (ARRÊT) 8
et

l'Etat espagnol,
représenté par
M. Juan M. Castro-Rial, conseiller juridique du ministère des Affaires
étrangères,
comme agent,

assisté par

M. Roberto Ago, professeur de droit international à l’Université de
Rome,

M. Paul Guggenheim, professeur de droit international à l'Université
de Genève,

M. Antonio Malintoppi, professeur de droit international à l’Univer-
sité de Camerino,

M. Paul Reuter, professeur de droit international à l’Université de
Paris,

sir Humphrey Waldock, C.M.G., O.B.E., Q.C., professeur de droit
international à l'Université d'Oxford (chaire Chichele),

comme avocats et conseils,

M. Maarten Bos, professeur de droit international à l'Université
d'Utrecht,

M. Jorge Carreras, professeur de droit de la procédure à l'Université
de Pampelune,

M. Eduardo G. de Enterria, professeur de droit administratif à l'Uni-
versité de Madrid, maître des requêtes au Conseil d'État,

M. Federico de Castro y Bravo, professeur de droit civil à l'Université
de Madrid, conseiller juridique au ministère des Affaires étrangères,

M. Antonio de Luna Garcia, professeur de droit international à l'Univer-
sité de Madrid, conseiller juridique au ministère des Affaires étrangères,

M. José Maria Trias de Bes, professeur émérite de droit international
à l’Université de Barcelone, conseiller juridique au rainistère des
Affaires étrangères,

comme conseils,

et

M. Mariano Baselga y Mantecôn, premier secrétaire de l'ambassade
d’Espagne à La Haye,

comme secrétaire,

La Cour,
ainsi composée,

rend l'arrêt suivant :

Le 19 juin 1962, l'ambassadeur de Belgique aux Pays-Bas a remis au
Greffier la requête introductive « d'une nouvelle instance relative au
différend opposant le Gouvernement belge au Gouvernement espagnol

6
BARCELONA TRACTION (ARRÊT) 9

au sujet de la Barcelona Traction, Light and Power Company, Limited ».
La requête se réfère à une requête précédente du Gouvernement belge
contre le Gouvernement espagnol datée du 15 septembre 1958 et visant
la même société. Cette requête, déposée le 23 septembre 1958, avait été
suivie du dépôt par les Parties d’un mémoire et d’exceptions prélimi-
naires, puis d’un désistement fondé sur l’article 69 du Règlement et
auquel le défendeur avait déclaré, aux termes du même article, ne pas
faire opposition. Par ordonnance du 10 avril 1961, la Cour avait
prescrit la radiation de l'affaire sur son rôle.

La requête du Gouvernement belge du 19 juin 1962 a pour objet la
réparation du préjudice qui aurait été causé à un certain nombre de
ressortissants belges présentés comme actionnaires de la société de droit
canadien Barcelona Traction, Light and Power Company, Limited, par
le comportement, prétendu contraire au droit des gens, de divers organes
de l'Etat espagnol à l'égard de cette société et d’autres sociétés de son
groupe. Pour établir la juridiction de la Cour, la requête invoque l’ar-
ticle 17 du traité de conciliation, de règlement judiciaire et d’arbitrage
entre la Belgique et l'Espagne, signé le 19 juillet 1927, ainsi que l’ar-
ticle 37 du Statut de la Cour.

Conformément à l’article 40, paragraphe 2, du Statut de la Cour, la
requête a été communiquée au Gouvernement espagnol. Conformément
au paragraphe 3 du même article, les autres Membres des Nations Unies,
ainsi que les Etats non membres admis à ester en justice devant la Cour,
en ont été informés.

Les délais pour le dépôt du mémoire et du contre-mémoire ont été
fixés par ordonnance du 7 août 1962. Le mémoire a été déposé dans le
délai fixé. Dans le délai fixé pour le dépôt du contre-mémoire et qui
expirait le 15 mars 1963, le Gouvernement espagnol a présenté des
exceptions préliminaires concluant les unes à l’incompétence de la Cour
et les autres à l’irrecevabilité de la demande. En conséquence, une ordon-
nance du 16 mars 1963, constatant qu’en vertu de l’article 62, para-
graphe 3, du Règlement, la procédure sur le fond était suspendue, a fixé
un délai pour le dépôt par le Gouvernement belge d’un exposé écrit
contenant ses observations et conclusions sur les exceptions. Cet exposé
a été présenté dans le délai ainsi fixé, qui expirait le 15 août 1963.
L'affaire s’est trouvée alors en état pour ce qui est des exceptions préli-
minaires.

En application de l’article 31, paragraphe 3, du Statut, ont été désignés
pour siéger comme juges ad hoc dans la présente affaire : par le Gouver-
nement belge, M. W. J. Ganshof van der Meersch, professeur a la Faculté
de droit de Bruxelles, avocat général à la Cour de cassation de Belgique,
et par le Gouvernement espagnol, M. Enrique C. Armand-Ugon, ancien
président de la Cour suprême de justice de l’Uruguay et ancien membre
de la Cour internationale de Justice.

Des audiences ont été tenues du II au 25 mars, du 1e7 au 23 avril, du
27 au 29 avril, du 4 au 15 mai et le 19 mai 1964, durant lesquelles ont

7
BARCELONA TRACTION (ARRÊT) 10

été entendus en leurs plaidoiries et réponses pour le Gouvernement
espagnol, M. Castro-Rial, agent, M. Reuter, sir Humphrey Waldock,
MM. Guggenheim, Ago, Malintoppi, conseils ; et pour le Gouvernement
belge, M. Devadder, agent, MM. Rolin, Van Ryn, Sereni, Mme Bastid,
MM. Lauterpacht, Sauser-Hall, conseils.

Dans la procédure écrite, les conclusions ci-après ont été présentées
par les Parties :

Au nom du Gouvernement belge,
dans la requête :

« Plaise à la Cour :

1. dire et juger que les mesures, actes, décisions et omissions des
organes de l'Etat espagnol décrits dans la présente requête sont
contraires au droit des gens et que l’Etat espagnol est tenu, à l'égard
de la Belgique, de réparer le'‘préjudice qui en est résulté pour les
ressortissants belges, personnes physiques et morales, actionnaires
de la Barcelona Traction ;

2. dire et juger que cette réparation doit, autant que possible,
effacer toutes les conséquences que ces actes contraires au droit des
gens ont eues pour lesdits ressortissants et que l'Etat espagnol est
tenu, dès lors, d’assurer, si possible, l'annulation du jugement de
faillite et des actes judiciaires et autres qui en ont découlé, en assu-
rant aux ressortissants belges lésés tous les effets juridiques devant
résulter pour eux de cette annulation; déterminer, en outre,
l'indemnité à verser par l'Etat espagnol à l'Etat belge à raison de
tous les préjudices accessoires subis par les ressortissants belges par
suite des actes incriminés, en ce compris la privation de jouissance
et les frais exposés pour la défense de leurs droits ;

3. dire et juger, au cas où l'effacement des conséquences des actes
incriminés se révélerait impossible, que l'Etat espagnol sera tenu de
verser à l'Etat belge, à titre d’indemnité, une somme équivalant à
88% de la valeur nette de l’affaire au 12 février 1948 ; cette indem-
nité devant être augmentée d’une somme correspondant à tous les
préjudices accessoires subis par les ressortissants belges par suite
des actes incriminés, en ce compris la privation de jouissance et les
frais exposés pour la défense de leurs droits »;

dans le mémoire :

« Plaise à la Cour :
I. Dire et juger que les mesures, actes, décisions et omissions des
organes de l'Etat espagnol décrits dans le présent mémoire sont

8
BARCELONA TRACTION (ARRÊT) It

contraires au droit des gens et que l'Etat espagnol est tenu, à l’égard
de la Belgique, de réparer le préjudice qui en est résulté pour les
ressortissants belges, personnes physiques et morales, actionnaires
de la Barcelona Traction.

II. Dire et juger que cette réparation doit, autant que possible,
effacer toutes les conséquences que ces actes contraires au droit des
gens ont eues pour lesdits ressortissants et que l'Etat espagnol est
tenu, dès lors, si possible, d'assurer par voie administrative l’annu-
lation du jugement de faillite ét des actes judiciaires et autres qui
en ont découlé, en assurant auxdits ressortissants belges lésés tous
les effets juridiques devant résulter pour eux de cette annulation ;
déterminer, en outre, l'indemnité à verser par l'Etat espagnol à
l'Etat belge à raison de tous les préjudices accessoires subis par les
ressortissants belges par suite des actes incriminés, en ce compris la
privation de jouissance et les frais exposés pour la défense de leurs
droits.

‘III. Dire et juger, au cas où l’effâcement des conséquences des
actes incriminés se révélerait impossible, que l'Etat espagnol sera
tenu de verser à l'Etat belge, à titre d’indemnité, une somme équi-
valant à 88% du montant de $88 600 000 fixé au paragraphe 379
du présent mémoire, cette indemnité devant être augmentée d’une
somme correspondant à tous les préjudices accessoires subis par
lesdits ressortissants belges par suite des actes incriminés, en ce
compris la privation de jouissance, les frais exposés pour la défense
de leurs droits et l'équivalent en capital et intérêts du montant des
obligations de la Barcelona Traction détenues par des ressortissants
belges et de leurs autres créances à charge des sociétés du groupe,
dont le recouvrement n’a pu avoir lieu par suite des actes dénoncés. »

Au nom du Gouvernement espagnol,

dans les exceptions préliminaires,
sur la première exception préliminaire :

« Plaise à la Cour,

dire et juger :

qu’elle est incompétente pour recevoir ou pour juger la réclama-
tion formulée dans la requête belge de 1962, toute juridiction de la
Cour pour décider des questions se référant à cette réclamation, soit
à la compétence, à la recevabilité ou au fond, ayent pris fin par les
lettres des Gouvernements belge et espagnol en date, respectivement,
du 23 mars et du 5 avril 1961, et dont la Cour a pris acte dans son
ordonnance du Io avril 1961»;
BARCELONA TRACTION (ARRÊT) 12
sur la deuxième exception préliminaire principale :

« Plaise à la Cour,

dire et juger :

qu'elle est incompétente pour connaître ou décider des demandes
formulées par la requête et le mémoire du Gouvernement belge,
l’article 17 du traité de conciliation, de règlement judiciaire et d’ar-
bitrage n'ayant pas créé entre l'Espagne et la Belgique un lien de
juridiction obligatoire devant la Cour internationale de Justice
qui puisse permettre au Gouvernement belge de soumettre une
requête à cette Cour»;

sur la deuxième exception préliminaire subsidiaire :

« Plaise à la Cour,

dire et juger :

qu’elle est incompétente pour connaître ou décider des demandes
formulées par la requête et le mémoire belges, le différend soulevé
par la Belgique étant né et se rapportant à des situations et des
faits antérieurs à la date à laquelle la juridiction de la Cour aurait
pu déployer ses effets dans les relations entre l'Espagne et la Belgique
(14 décembre 1955) »;

sur la troisième exception préliminaire :

« Plaise à la Cour,

dire et juger :

que la demande formulée par le Gouvernement belge dans sa
requête et dans son mémoire, dans toutes et chacune des trois
conclusions dans lesquelles elle est articulée, est définitivement
irrecevable pour défaut de qualité du Gouvernernent belge, dans la
présente affaire, étant donné que la société Barcelona n’a pas la
nationalité belge et que dans le cas d'espèce, l’on ne saurait admettre
une action diplomatique ou judiciaire internationale en faveur
des prétendus actionnaires belges de la société pour le préjudice
que cette dernière affirme avoir subi»;

sur la quatrième exception préliminaire :

« Plaise à la Cour,

dire et juger :

que la requête introduite par le Gouvernement belge au sujet
du prétendu préjudice causé à la Barcelona Traction par les mesures
dont elle a été l’objet de la part des organes de l'Etat espagnol,
est définitivement irrecevable pour défaut d'utilisation des voies
de recours internes. »

10
BARCELONA TRACTION (ARRÊT) 13

Au nom du Gouvernement belge,

dans les observations et conclusions en réponse aux exceptions prélimi-
naires,

sur la premiére exception préliminaire :

« Plaise à la Cour,

dire et juger que les moyens invoqués par le Gouvernement
espagnol sont irrecevables dans la mesure où ce gouvernement se
prévaut de prétendues équivoques qu’il n’a pas dissipées comme il
en avait le devoir et la possibilité ;

que ces moyens sont en toute hypothèse non fondés et que le
désistement de l’instance introduite par la requête du 15 septembre
1958 ne fait nullement obstacle à l'introduction d’une nouvelle
requête, le différend entre les Parties n'ayant fait l’objet d'aucun
règlement amiable et subsistant encore aujourd’hui » ;

sur la deuxième exception préliminaire principale :

« Plaise à la Cour,
dire et juger que l'exception préliminaire n° 2 est irrecevable ;

subsidiairement, qu'elle est compétente pour connaître et décider
des demandes formulées par le Gouvernement belge par requête
fondée sur l’article 17, paragraphe 4, du traité hispano-belge de
1927 et l’article 37 du Statut de la Cour internationale de Justice » ;

sur la deuxième exception préliminaire subsidiaire :

« Plaise à la Cour,

rejeter l'exception préliminaire subsidiaire n° 2 présentée par le
Gouvernement espagnol et se déclarer compétente pour connaître
du différend qui lui a été soumis par requête du Gouvernement
belge » ;

sur la troisième exception préliminaire :

« Plaise à la Cour :

rejeter l'exception préliminaire n° 3 soulevée par le Gouverne-
ment espagnol et déclarer le Gouvernement belge recevable en sa
demande ;

subsidiairement, surseoir à statuer sur cette exception n° 3 et la
joindre au fond de la cause » ;

11
BARCELONA TRACTION (ARRÊT) I4

sur la quatrième exception préliminaire :

« Plaise à la Cour :

déclarer l'exception n° 4 non fondée, sauf à la joindre au fond et
à surseoir à statuer en tant qu'elle s'applique à certains des griefs
formulés dans la demande du Gouvernement belge contre les déci-
sions des autorités judiciaires espagnoles. »

Au cours de la procédure orale, les conclusions ci-après ont été présen-
tées par les Parties :

Au nom du Gouvernement belge,

à l'issue de l’audience du 23 avril 1964 :

« Plaise à la Cour

dire et juger que les moyens invoqués par le Gouvernement
espagnol à l'appui de l'exception préliminaire n° 1 sont irrecevables
dans la mesure où ce gouvernement se prévaut de prétendues équi-
voques qu'il n’a pas dissipées comme il en avait le devoir et la
possibilité ;

que ces moyens sont, en toute hypothèse, non fondés et que le
désistement de l’instance introduite par la requête du 15 septembre
1958 ne fait nullement obstacle à l'introduction d’une nouvelle re-
quête, le différend entre les Parties subsistant encore aujourd’hui ;

dire et juger que l’exception préliminaire principale n° 2 est
irrecevable ;

subsidiairement, la déclarer non fondée et dire et juger que la
Cour est compétente pour connaître et décider des demandes for-
mulées par le Gouvernement belge par requête s'appuyant sur
l'article 17, paragraphe 4, du traité hispano-belge du 19 juillet 1927
et l’article 37 du Statut de la Cour internationale de Justice ;

rejeter l'exception préliminaire subsidiaire n° 2 présentée par le
Gouvernement espagnol ;

dire et juger que la Cour est compétente pour connaître et décider
des demandes formulées par le Gouvernement belge par requête
fondée sur l'article 17, paragraphe 4, du traité hispano-belge du
19 juillet 1927 et l’article 37 du Statut de la Cour internationale
de Justice, aucune limitation ratione temporis ne pouvant être vala-
blement opposée à cette compétence ;

écarter comme sans pertinence dans la présente instance l’excep-
tion préliminaire n° 3 en tant qu'elle se fonde sur une. prétendue
protection par le Gouvernement demandeur de la société de droit
canadien Barcelona Traction ;

12
BARCELONA TRACTION (ARRÊT) 15

rejeter pour le surplus ladite exception en tant quelle vise à faire
refuser au Gouvernement demandeur le droit de prendre dans la
présente affaire fait et cause pour ses ressortissants, personnes phy-
siques et morales, qui sont actionnaires de la Barcelona Traction ;

subsidiairement, joindre la troisième exception au fond ;

rejeter l'exception préliminaire n° 4 ;

subsidiairement, dans le cas où la Cour estimerait, à l’égard de
certains griefs, ne pas pouvoir reconnaître l’usage suffisant des voies
de recours interne les concernant sans examiner le contenu et la
valeur des décisions judiciaires espagnoles par lesquelles les recours
effectivement intentés ont été exécutés, joindre l'exception au
fond. »

Au nom du Gouvernement espagnol,

à l'issue de l’audience du 8 mai 10964:

« Plaise à la Cour :

Pour l’un quelconque de ces motifs, et tous autres énoncés dans
la procédure écrite et orale, ou pour tous ces motifs à la fois,

Premièrement, du fait que toute juridiction de la Cour pour déci-
der des questions se référant à la réclamation formulée dans la
nouvelle requête belge de 1962, quant à la compétence, quant à la
recevabilité ou quant au fond, a pris fin à la suite des lettres des
Gouvernements belge et espagnol, en date, respectivement, du
23 mars et du 5 avril 1961, et dont la Cour a pris acte dans son
ordonnance du Io avril 1961 ;

Deuxièmement, du fait que la Cour est incompétente pour con-
naître de la présente affaire, la clause juridictionnelle de l’article 17
du traité de conciliation, de règlement judiciaire et d'arbitrage du
19 juillet 1927 n'ayant pas créé entre l'Espagne et la Belgique un
lien de juridiction permettant au Gouvernement belge de soumettre
le différend de la Barcelona Traction à la Cour internationale de
Justice ;

Troisièmement, du fait que le Gouvernement belge est sans qualité
en la présente affaire, étant donné que la société Barcelona Traction,
qui reste toujours le destinataire de la réclamation soumise à la
Cour, n’a pas de nationalité belge ; et étant donné également que
l’on ne saurait admettre en l'espèce une demande quelconque au
titre de la protection de ressortissants belges, actionnaires de la
Barcelona Traction, le principal de ces ressortissants n'ayant pas
la qualité juridique d’actionnaire de la Barcelona Traction, et le
droit international n’admettant pas, en cas de préjudice causé par
un Etat à une société étrangère, une protection diplomatique
d'actionnaires exercée par un Etat autre que l'Etat national de la
société ; .

13
BARCELONA TRACTION (ARRÊT) 16

Quatrièmement, du fait que les voies et moyens de recours interne
n'ont pas été utilisés par la Barcelona Traction, ainsi que l'exige le
droit international ;

dire et juger :

que la requête introduite par le Gouvernement belge le 14 juin
1962 ainsi que les conclusions finales qu'il a présentées sont défini-
tivement irrecevables. »

*
* *

Dans la présente affaire, le Gouvernement demandeur prétend que
des intéréts belges dans une société constituée au Canada, la Barcelona.
Traction, Light and Power Company, Limited, ont été atteints et lésés
par suite du traitement dont cette société aurait été l’objet en Espagne et
qui engagerait la responsabilité internationale du Gouvernement défen-
deur. A l’encontre de la requête belge, le Gouvernement défendeur a
présenté quatre exceptions visant la compétence de la Cour ou la rece-
vabilité de la demande et ayant selon lui un caractère préliminaire.
Brièvement résumées, ces exceptions sont les suivantes :

x. le fait qu'il a été mis fin, en application de l’article 69, paragraphe 2,
du Règlement de la Cour, à l'instance antérieure relative aux mêmes
événements survenus en Espagne a enlevé au Gouvernement demandeur
le droit d'introduire la présente instance ;

2. même si tel n’est pas le cas, la Cour n’est pas compétente car la
base juridictionnelle indispensable pour obliger l'Espagne à se soumettre
à la juridiction de la Cour n'existe pas ;

3. même si la Cour est compétente, la demande est irrecevable parce
que le Gouvernement demandeur n’a aucunement qualité pour inter-
venir ou présenter une demande au nom d'intérêts belges dans une société
canadienne, à supposer que le caractère belge de ces intérêts soit établi ;

4. même si le Gouvernement demandeur a la qualité voulue pour
agir, la demande n’en demeure pas moins irrecevable parce que les recours
internes n’ont pas été épuisés à l'égard des griefs et du préjudice qui
auraient été causés.

PREMIÈRE EXCEPTION PRÉLIMINAIRE

La première requête que la Belgique adressa à la Cour au sujet de faits
qui, d’après elle, engageaient la responsabilité du Gouvernement défen-
deur et autorisaient le Gouvernement demandeur à intervenir fut déposée

14
BARCELONA TRACTION (ARRÊT) 17

le 23 septembre 1958 et suivie, en temps voulu, du dépôt du mémoire
belge puis de plusieurs exceptions préliminaires espagnoles ayant le
même caractère que les deuxième, troisième et quatrième exceptions
préliminaires formulées en la présente affaire. Toutefois, avant la récep-
tion des observations belges relatives à ces exceptions (la procédure sur
le fond ayant été suspendue en vertu de l’article 62, paragraphe 3, du
Règlement), les représentants des intérêts privés belges et espagnols en
cause décidèrent d'engager des négociations en vue d’un arrangement.
Eu égard à cette décision, le Gouvernement demandeur porta à la con-
naissance de la Cour le 23 mars 1961, dans des circonstances qui seront
ultérieurement exposées de façon plus complète, que : « À la demande de
ressortissants belges dont la protection [avait] motivé l'introduction de
la requête relative à l'affaire [et] faisant usage de la faculté que lui [don-
nait] l’article 69 du Règlement de la Cour, il [renongait] à poursuivre
l'instance introduite par ladite requête.» La lettre de désistement ne
disait rien de plus quant aux motifs du désistement, ni quant aux inten-
tions du demandeur pour l'avenir. L’article 69, paragraphe 2, du Règle-
ment étant en l'espèce applicable car la Partie défenderesse avait fait
acte de procédure, le désistement ne pouvait devenir définitif que si,
dans un délai que la Cour avait à préciser, aucune opposition n’était
faite par le Gouvernement défendeur. Dans le délai ainsi fixé, ce gouver-
nement notifia effectivement qu'il «ne [formulait] pas d’opposition à ce
désistement ». Cette notification n’était assortie d’aucun motif ni d’au-
cune condition et, le 10 avril 1961, la Cour rendit une ordonnance aux
termes de l’article 69, paragraphe 2, «prenant acte [du désistement] et
prescrivant la radiation de l’affaire sur le rôle». Ultérieurement, des
discussions entre des représentants des intéréts privés en cause eurent
lieu mais, faute d’accord, la requéte introduisant la présente instance
fut déposée le 19 juin 1962.

Le Gouvernement demandeur soutient que le désistement dont la Cour
a pris acte dans son ordonnance du ro avril 1961 a simplement mis fin à
l'instance alors pendante devant la Cour et que, les négociations en con-
sidération desquelles le désistement avait eu lieu n’ayant pas abouti, le
demandeur était pleinement fondé à introduire une nouvelle procédure
du chef des mêmes griefs. Le Gouvernement défendeur, de son côté,
affirme que, tant en principe qu’en tenant compte des circonstances de
Vaffaire, ce désistement empéchait le Gouvernement demandeur d’intro-
duire toute nouvelle procédure et en particulier la présente procédure.

Les principaux arguments avancés par le défendeur à l’appui de sa
thèse sont les suivants :

premièrement, un désistement intervenu en application de l’article 69
du Règlement est en soi un acte purement procédural dont la portée

15
BARCELONA TRACTION (ARRÊT) 18

réelle ne peut être établie que par référence aux circonstances de l’espèce,
le fait qu'il ne contienne pas de renonciation expresse à tout droit d’ac-
tion pour l'avenir n'étant pas concluant ;

deuxièmement, néanmoins, il faut en principe admettre qu'un désis-
tement emporte renonciation, à moins que le contraire ne soit exprimé
ou que le droit d’agir ne soit expressément réservé pour l'avenir ;

troisièmement, en la présente affaire, il y a eu une entente entre les
Parties d’où il résulte que le désistement impliquait une telle renoncia-
tion et était définitif non seulement à l'égard de l'instance en cours,
mais encore pour l'avenir ;

quatriemement, même en l'absence d’une telle entente, le Gouverne-
ment demandeur s’est comporté de manière à faire croire au défendeur
que le désistement serait définitif au sens indiqué plus haut ; sinon, le
défendeur n'aurait pas donné son consentement au désistement et,
partant, n'aurait pas subi de préjudice ;

enfin, et c'est là un argument d’un ordre quelque peu différent, l’intro-
duction d’une nouvelle instance du chef des mêmes griefs était incom-
patible avec l'esprit et l’économie du traité en vertu duquel le deman-
deur a prétendu établir la compétence de la Cour.

Avant d'examiner ces divers arguments, la Cour traitera de certaines
questions préalables.

Dans la présente affaire, la Cour est appelée à examiner pour la pre-
mière fois l'effet d’un désistement suivi d’une instance nouvelle. Cela
tient à ce que, d'ordinaire, les désistements ont été définitifs en fait,
indépendamment de la question de savoir s’ils auraient été tenus pour
tels en droit au cas où l’on aurait tenté d'engager une autre instance.
Il y a eu des cas où, tout en étant unilatéral en la forme et donc notifié
en application de l’article 69 du Règlement, le désistement résultait
d'un règlement du litige ; dans d’autres cas, l'Etat demandeur avait des
raisons, qui lui paraissaient présenter un caractère définitif, de ne pas
persister dans sa tentative pour faire valoir sa réclamation devant la
Cour ; dans d’autres cas encore, il a pu se faire que, après le désistement
de la procédure en cours, il n’y ait plus eu de base juridictionnelle sur
laquelle fonder une instance nouvelle.

Toutefois, de l’avis de la Cour, ces diverses considérations ont un carac-
tère essentiellement fortuit ; ce n’est pas parce que, dans le passé, les
désistements se sont en pratique révélés définitifs que l'on peut en con-
clure qu’ils comportent en soi et à priori un élément définitif. Il est aisé
de le montrer en se référant aux circonstances dans lesquelles la Cour
considère que le droit d'introduire une nouvelle instance à la suite d’un
désistement ne saurait faire de doute, tout à fait indépendamment de

16
BARCELONA TRACTION (ARRÊT) 19

la question de savoir si ce désistement a été motivé et si le droit d’action
a été réservé pour l'avenir. Que cela puisse se produire est d’ailleurs
expressément reconnu dans les exceptions préliminaires du défendeur
où, à propos de motifs pouvant justifier un désistement, il est dit :

« Par exemple, il se peut qu’un demandeur ne se désiste d'une
instance commencée par lut que parce qu’il s'aperçoit qu’il a com-
mis une erreur de procédure et qu’il a l'intention d'introduire sur-
le-champ une nouvelle action. »

On peut envisager d’autres éventualités de cet ordre : il se peut que l'Etat
demandeur omette de donner certains préavis qu’un traité applicable
rend obligatoires avant qu’une requête puisse être valablement adressée
à la Cour; il se peut que l'Etat demandeur, après avoir cru que les
recours internes ont été épuisés, s’apercoive que tel n’est pas le cas en
fait. Ou bien encore, s’agissant d’une réclamation présentée au nom
d’un particulier, il peut résulter d’un témoignage que ce particulier n’est
pas, après tout, ressortissant de Etat demandeur, ce qui entraîne un
désistement ; mais par la suite on peut s’apercevoir de l’inexactitude
du témoignage. Il y a maintes autres éventualités. Il est clair d’ailleurs
que, dans certains de ces cas, la partie qui se désiste ne peut pas savoir
à l'avance s’il sera remédié ultérieurement au défaut ou à l'incapacité
qui ont provoqué le désistement, de façon que soit écarté l'obstacle à
une réintroduction du procès.

Ces éventualités suffisent à montrer que la nature d’un désistement est
une question que l’on ne peut déterminer à priori ; on doit l’examiner
en liaison étroite avec les circonstances propres à l’espèce. On doit donc
examiner tout désistement en soi pour en déterminer le caractère réel.
Il n'est par conséquent pas nécessaire pour la Cour de présenter une
discussion exhaustive de la théorie du désistement tel qu’il est régi par
les articles 68 et 69 de son Règlement. Mais certains points peuvent
toutefois être relevés à titre d’éclaircissement.

Il ressort du caractère inhérent à ces dispositions et de leur rédaction
qu'elles ont principalement pour objet de prévoir un moyen de procédure
ou plutôt, puisqu'il serait de toute façon impossible d’obliger un Etat
demandeur à poursuivre le procès, d'organiser le processus de désiste-
ment. Mais ces dispositions ne portent que sur le « comment » et non
sur le « pourquoi » des choses. Elles n’imposent, quant à la base sur la-
quelle le désistement peut s'effectuer, aucune condition si ce n’est que,
dans les cas relevant de l’article 68, les parties doivent être d'accord et
que, dans les cas relevant de l'article 69, paragraphe 2, la partie défen-
deresse ne doit pas faire opposition ; en effet, il est clair qu’il n’y a
guère de limitation aux motifs qui peuvent inspirer un désistement et
les deux articles ne portent pas sur cet aspect de la question.

17
BARCELONA TRACTION (ARRÊT) 20

Ces deux dispositions présentent cependant une différence significative.
Alors que l’article 68 envisage un désistement qui non seulement en fait
se réalise d’un commun accord mais encore prend la forme d’une commu-
nication commune à la Cour, l’article 69 envisage pour sa part une noti-
fication à la Cour qui revêt toujours, soit qu’elle résulte d’un accord sur
la solution à donner au litige, soit qu’elle résulte d’une autre cause, la
forme d’une communication unilatérale émanant de la partie demande-
resse ; ou bien cette notification prend effet immédiatement, si l'affaire
relève de l’article 69, paragraphe 1, dans le cas où la partie défenderesse
n’a pas fait acte de procédure, ou bien elle prend effet par l'absence de
toute opposition de la partie défenderesse formulée dans le délai fixé
par la Cour, si la partie défenderesse a déjà fait acte de procédure. Certes,
le défendeur peut signifier expressément son absence d'opposition, mais
il n’y est aucunement tenu. Ainsi, alors que dans les cas relevant de
l'article 68 le désistement est à tous égards un acte commun, dans les
cas relevant de l’article 69 il est un acte essentiellement unilatéral, quel
que soit son fondement, malgré l’acquiescement requis pour lui donner
effet. En vertu de l’article 69, toutes les notifications concernant soit
l'intention de se désister, soit l’acceptation du désistement sont des
notifications adressées à la Cour et non pas des notifications de partie à
partie, de sorte que, si une entente existe entre les parties (et une telle
entente est certainement possible), elle doit précéder l’acte de désiste-
ment méme et étre recherchée en dehors de cet acte.

Le droit d’opposition accordé a l'Etat défendeur ayant fait acte de
procédure est une protection qui lui permet d’insister pour que l'affaire
se poursuive en vue d’aboutir a une situation de chose jugée ; en d’autres
termes et peut-être plus particulièrement dans la présente affaire, il
s’agit de permettre au défendeur de faire en sorte que la question soit
finalement et définitivement réglée.

En l’absence d’opposition au désistement, la Cour a pour seule tâche
de prendre acte du désistement et de radier l’affaire de son rêle. Pour
ce qui est du désistement même, la Cour n’a pas à rechercher quels sont
les motifs animant soit la partie qui se désiste, soit la partie défenderesse :
l’article 69 n’impose aux parties aucune obligation de motiver soit leur
désir de procéder à un désistement, soit leur absence d’opposition au
désistement.

On peut noter aussi un autre élément du processus de désistement :
il ressort des travaux préparatoires des articles 68 et 69 que leur but
n'est pas simplement de prévoir une faculté dont la nécessité s’impose
sur le plan procédural, mais aussi de faciliter autant que possible le
règlement des différends ou en tout cas d'arrêter la procédure lorsque
la partie demanderesse n’est pas disposée à la poursuivre pour une raison
quelconque. Le but ne serait pas atteint si les parties avaiént l’impres-
sion que, par le seul fait de leur désistement, elles perdraient le droit de
revenir devant la Cour, 4 supposer méme qu’elles soient par ailleurs
pleinement en mesure de le faire.

18
BARCELONA TRACTION (ARRÊT) 2I

%
* *

C’est dans cette perspective que Ja Cour doit maintenant examiner
les arguments avancés par le Gouvernement défendeur dans la présente
affaire.

Compte tenu de ce qui a été dit de la nature du processus de désiste-
ment, la Cour peut accepter la première partie de l'argumentation, d'après
laquelle la notification d’un désistement est un acte procédural et,
pourrait-on dire, «neutre » dont la véritable signification doit être recher-
chée dans les circonstances de l'espèce ; d’après laquelle aussi l'absence
4e renonciation expresse à tout droit d'action pour l’avenir n’est pas con-
cluante et ne suffit pas à établir que cette renonciation n’a pas eu lieu
ou que le désistement ne se produit pas dans des circonstances devant
empêcher toute instance ultérieure.

Mais, précisément parce qu'elle estime que ce qui précède est un
exposé exact de la situation en droit, la Cour ne peut accepter le deuxième
argument principal du défendeur selon lequel un désistement doit
toujours en principe être considéré comme emportant renonciation, à
moins que le contraire ne soit exprimé ou que le droit d’intenter une nou-
velle instance ne soit expressément réservé. Les deux thèses se contre-
disent : un désistement ne peut à la fois être un acte purement procé-
dural et «neutre » et en même temps, prima facie et en principe, opérer
renonciation à la réclamation. Point n’est besoin de discuter plus avant
cet argument ; il suffira de dire ceci : étant donné qu’une attitude raison-
nable et légitime peut, on l'a vu, motiver un désistement sans qu'il
soit possible de mettre er doute le droit d'action pour l'avenir, la Cour
serait obligée de conclure que, si une présomption était applicable en la
matière, cette présomption jouerait dans le sens opposé à celui que le
défendeur prétend et qu’un désistement ne doit pas être considéré comme
faisant obstacle à une action pour l'avenir, à moins que le contraire
n’apparaisse clairement ou puisse être établi. C’est mal poser le problème
que de se demander, comme on l’a fait constamment en l'espèce, quel
est l'effet d'un désistement, car un désistement doit toujours et néces-
sairement avoir le même effet : mettre un terme à l’instance en cours.
C’est en cela précisément que réside son caractère avant tout procédural.
La vraie question n’est pas de savoir ce que fait le désistement, car cela
est évident ; elle est de savoir de qu’il implique, de quoi il résulte et sur
quoi il se fonde. Cela doit être établi de façon indépendante, sauf dans
les cas où, le désistement étant motivé ou se référant à des actes ou à
des engagements des parties ou encore à d’autres circonstances, sa portée
est claire et apparente.

Dans la présente espèce, la lettre de désistement du Gouvernement
demandeur ne contenait aucun motif, en dehors de l'indication, prêtant
d’ailleurs à des déductions diverses, selon laquelle le désistement était
fait à la demande des ressortissants belges dont la protection avait
motivé le dépôt de la requête initiale. En revanche, le désistement était
très clairement lié — et limité — à cette requête, dont la date et le

19
BARCELONA TRACTION (ARRÊT) 22

caractère étaient précisés. La lettre ne se référait qu’à « l’instance intro-
duite par ladite requête ».

Dans ces conditions, la Cour considère que, étant admis que la lettre
de désistement elle-même ne précisait pas si, oui ou non, le désistement
supposait ou avait pour cause une renonciation à tout droit d’action
dans l'avenir, cette lettre n’en était pas moins rédigée de façon à imposer
au Gouvernement défendeur la charge d'établir que le désistement avait
un sens ou un fondement plus large que celui qu'il paraissait avoir et
visait autre chose que la décision de mettre fin à l’instance“alors pen-
dante devant la Cour sous réserve du consentement du défendeur.

*
* *

Pour faire cette preuve, le défendeur avance deux arguments :

Le premier argument, d’après lequel il y a eu une entente entre les
Parties au sujet du désistement, repose sur les éléments suivants : après
le début de la première procédure, lorsque les représentants des intérêts
privés belges en cause prirent contact avec les représentants des intérêts
espagnols en vue de rouvrir les négociations, ils se heurtèrent à un refus
ferme de négocier tant qu'il ne serait pas mis définitivement fin à l'affaire
portée devant la Cour ; une offre belge tendant à la suspension de la
procédure fut rejetée comme insuffisante et le «retrait définitif de la
demande» fut exigé; les représentants belges s’engagérent alors à
solliciter de leur gouvernement un désistement définitif de l'instance ;
du côté belge, on comprenait parfaitement que, du côté espagnol, on
entendait que le désistement aurait pour effet de mettre un point final
à la réclamation ou, en tout cas, à tout droit d’agir pour l'avenir ; les
représentants espagnols n’auraient pas accepté de négocier sur une autre
base et le Gouvernement défendeur ne se serait pas non plus abstenu de
faire opposition au désistement en application de l’article 69, para-
graphe 2, du Règlement de la Cour.

Du côté belge, on conteste qu'autre chose que la fin, mais la fin irré-
vocable, de l'instance alors en cours puisse correspondre à l'intention
ou se déduire raisonnablement soit des déclarations belges, soit du
libellé de la lettre de désistement elle-même, dont le Gouvernement
défendeur était saisi lorsqu'il a signifié son absence d’opposition, et ce
eu égard en particulier aux négociations qui étaient sur le point de s’en-
gager.

La Cour constate que, bien qu’il y ait eu divers contacts au niveau
des gouvernements, les échanges de vues invoqués ont eu lieu tout
d’abord presque exclusivement entre les représentants des intérêts
privés en cause. Pour autant qu’ils aient été tenus au courant de ces
échanges de vues, les gouvernements ne l’ont manifestement été à ce

20
BARCELONA TRACTION (ARRÊT) 23

stade qu’à titre non officiel. Pour que les deux gouvernements puissent
être en quoi que ce soit engagés par de tels échanges de vues, il faudrait
montrer que les représentants des intérêts privés ont agi de manière à
lier leurs gouvernements. De cela il n’y a aucune preuve : du côté espa-
gnol, le caractère apparemment très prudent des contacts entre les auto-
rités et les personnes privées exclut même cette possibilité. A cet égard,
la Cour rappelle que, lors de la procédure orale, les Parties ont été invi-
tées par la Cour à préciser la situation et à indiquer dans quelle mesure
elles prétendaient que les actes des représentants des intérêts privés
engageaient la responsabilité des gouvernements ; à cette question, il
n’a pas été donné de réponse satisfaisante.

Dans ces conditions, la Cour ne voit aucune raison de s’écarter de la
régle générale selon laquelle, s’agissant d’une entente qui existerait
entre des Etats parties à un procès porté devant la Cour et qui affecterait
leurs droits dans ce procès, elle ne peut tenir compte que des actes et
des attitudes des gouvernements ou de leurs agents autorisés ; dans la
présente affaire, la Cour ne peut trouver au niveau des gouvernements
aucune preuve de l’entente dont le défendeur allégue l’existence. Qui
plus est, c’est surtout, semble-t-il, du côté de ce dernier que l’on a le plus
hésité à s’engager dans la voie d’une entente sur le désistement.

Indépendamment de ces considérations, la Cour estime que ces divers
échanges de vues n’ont pas de caractère concluant. Il semble que les
Parties ont volontairement éludé un problème auquel elles désiraient ne
pas s'attaquer de peur de compromettre la base même de leurs négocia-
tions. Le Gouvernement défendeur a dû comprendre qu’un refus immé-
diat serait opposé à toute demande officielle par laquelle on aurait prié
le Gouvernement demandeur de renoncer définitivement ou de s'engager
à renoncer, en se désistant de l'instance en cours, à tout droit d’action
pour l'avenir. Quant au demandeur, s’il n’a pas dit qu'il se réservait le
droit d’intenter une nouvelle instance en cas d'échec des négociations,
il a également évité de donner à penser qu’il renonçait à ce droit. Le
désistement effectué répondait pleinement au désir que l’on avait, du
côté espagnol, de ne pas négocier tant qu’un procès serait pendant devant
la Cour, dans lequel des accusations injurieuses étaient formulées contre
des autorités et des ressortissants espagnols ; rien d’autre n’était néces-
saire à cette fin. Au surplus, il ne semble pas raisonnable de supposer
que, à la veille de négociations difficiles dont le succès était forcément
aléatoire, on ait pu avoir, du côté belge, l'intention de renoncer aux
avantages que présentait la possibilité de réintroduire l'instance. Cela
étant, une démonstration particulièrement certaine de l’entente dont le
défendeur allègue l’existence serait nécessaire ; or il n’en est produit
aucune.

En tout cas, quelles qu’aient pu être les ambiguités des échanges de
vues privés et officiels, la Cour considère que c’est nécessairement au
Gouvernement défendeur qu’il incombait de préciser sa position ; c’est
en effet lui qui, en vertu de l’article 69, paragraphe 2, du Règlement

21
BARCELONA TRACTION (ARRÊT) 24

avait le droit de s’opposer au désistement — et il s’agit d’un droit
expressément destiné à assurer la protection des défendeurs et notam-
ment à leur permettre d'éviter des situations de la nature de celle qui s’est
produite dans la présente affaire. Rien n’empêche de poser des condi-
tions lorsqu'on s’abstient d'exercer un tel droit ; or le Gouvernement
défendeur n’a posé aucune condition, si ce n’est la condition implicite à
laquelle répondait déjà la lettre de désistement, à savoir qu’il devait être
mis fin à la procédure introduite par la requête belge de septembre 1958,
ce qui a été fait.

Pour faire la preuve dont il a la charge ainsi qu'il a été indiqué ci-
dessus, le Gouvernement défendeur avancé un second argument, fondé
sur la notion d’estoppel : en dehors de toute entente, le Gouvernement
demandeur a, par son comportement, trompé le défendeur quant à la
portée du désistement ; sinon, le défendeur n'aurait pas consenti au
désistement et, partant, n'aurait pas subi de préjudice. En conséquence,
soutient-on, le demandeur ne peut plus contester aujourd’hui que, par
ce désistement ou par suite de ce désistement, il a renoncé pour l’avenir
à tout droit d'agir.

Cet argument se heurte immédiatement à deux difficultés. D'abord, on
voit mal si le comportement prétendument trompeur a été le fait du
Gouvernement demandeur lui-même ou des personnes privées belges et
on voit mal, dans ce dernier cas, jusqu'où il est soutenu que le Gouver-
nement demandeur en a été complice ou responsable. Ensuite, la Cour
ne pense pas que le caractère trompeur attribué aux déclarations faites
du côté belge soit établi, pas plus que ne lui paraît établie l'entente qui
aurait existé entre les Parties quant aux conséquencés du désistement.
Néanmoins, la Partie défenderesse ayant peut-être plus insisté sur cet
aspect de la première exception préliminaire que sur tout autre, la Cour
l’'examinera.

Sans doute la situation du défendeur est-elle pire aujourd’hui qu'elle
ne l’aurait été si la présente instance n'avait pas été engagée. Mais ce
n'est évidemment pas la question et l’on n’a jamais expliqué pourquoi,
si le défendeur avait su que la présente instance allait être introduite en
cas d'échec des négociations, il n'aurait pas accepté le désistement de
l'instance antérieure pour faciliter les négociations, puisque c'était là le
but avoué. En effet, on ne saurait perdre de vue que, si le défendeur
n'avait pas accepté le désistement, la procédure antérieure aurait sim-
plement été poursuivie ; or les négociations offraient la possibilité de
régler définitivement l’ensemble du litige. Etant donné que si le défen-
deur n’avait pas consenti au désistement dans l'instance initiale celle-ci
aurait été poursuivie, ce que l’on doit examiner ce n’est pas la situation
actuelle du défendeur comparée à celle dans laquelle il se trouverait si

22
BARCELONA TRACTION (ARRÊT) 25

la présente procédure n'avait pas été engagée, mais bien sa situation
dans la présente procédure comparée à celle dans laquelle il se serait
trouvé si la procédure antérieure avait été poursuivie.

En procédant à cette comparaison, il apparaît que le point essentiel
est que le Gouvernement défendeur avait soulevé dans la première pro-
cédure des exceptions préliminaires qui, si elles avaient été retenues
comme ce gouvernement en avait vraisemblablement l'espoir, auraient
nécessairement mis fin à l'affaire et fait obstacle non seulement à toute
décision sur les allégations formulées contre des autorités et des ressor-
tissants espagnols, mais même à toute discussion de ces allégations. Si
les négociations avaient réussi, elles auraient eu le même résultat. Mais
le Gouvernement espagnol ne courait aucun risque car, en cas d'échec
des négociations et de reprise de l'affaire, il pouvait soulever à nouveau
les exceptions préliminaires présentées antérieurement. En conséquence,
indépendamment de la question d’une reprise éventuelle de l'affaire, on
ne voit pas ce que le défendeur risquait de perdre en acceptant de négo-
cier sur la base d’un simple désistement d'instance et on ne voit pas
pourquoi le défendeur n’aurait pas donné son consentement s’il s’était
rendu compte qu’il s’agissait seulement d’un désistement d’instance. Les
explications données ne semblent pas convaincantes a la Cour.

Pour ce qui est du préjudice allégué, le seul point qui paraisse justi-
fier un examen est le fait qu’en engageant la nouvelle instance le Gouver-
nement demandeur a eu l’avantage de pouvoir rédiger sa requête et
son mémoire en connaissant 4 l’avance la nature probable de la réponse
du défendeur, connaissance qu’un Etat demandeur n’a ordinairement
pas à ce stade de la procédure, encore que les négociations et les échanges
diplomatiques antérieurs donnent normalement à cet Etat des renseigne-
ments importants sur l'argumentation juridique de la partie adverse.
Toutefois, la procédure devant la Cour est organisée de telle manière
qu'en fin de compte tout avantage qu’une partie peut avoir eu à
l'origine par rapport à l’autre se trouve neutralisé. Du point de vue du
fond, s’il est vrai qu'aux fins de la requête dans la présente instance le
Gouvernement demandeur a pu modifier la présentation de sa demande
pour tenir compte des exceptions soulevées par le défendeur dans la
première procédure, il paraît à la Cour que le demandeur aurait pu, en
présence de ces exceptions, procéder exactement de la même manière
dans ses conclusions définitives au cours de la première procédure, qui
aurait été poursuivie. I] est toujours loisible au demandeur de modifier
ses conclusions et en fait les conclusions finales des parties s’écartent
souvent de celles qui ont été énoncées dans les écritures. En conséquence,
la Cour ne saurait admettre que le défendeur ait subi effectivement un
préjudice.

*
* *

Le défendeur a invoqué enfin à l'appui de la première exception prélimi-
naire un argument d’un ordre différent, à savoir que la présente instance
serait contraire à l'esprit et à l’économie du traité hispano-belge du

23
BARCELONA TRACTION (ARRÊT) 26

19 juillet 1927, dont les clauses juridictionnelles confèrent, selon le deman-
deur, compétence à la Cour. Le caractère de ce traité sera examiné de façon
approfondie à propos de la deuxième exception préliminaire ; il suffit de
dire ici que, conformément à ses clauses, un litige ne peut être soumis
au règlement judiciaire que lorsque diverses démarches préliminaires
ont été faites. Ces démarches ont été accomplies lors de la première
procédure, terminée par un désistemént, et elles ont été renouvelées lors
de la procédure actuelle. Selon l'argument dont il s’agit, il ne peut avoir
été dans les intentions des auteurs du traité que les mêmes démarches
soient répétées à l'égard de la même demande et par conséquent la
présente instance n’est pas régulière d’après l’instrument même sur
lequel le demandeur fonde la compétence de la Cour.

La Cour est sensible à ce qu’il y a d’artificiel dans la répétition des
démarches prévues par le traité à propos des mêmes griefs. Mais, si le
droit d’intenter une nouvelle instance existe par ailleurs, il paraît difficile
de considérer que, précisément pour cela, la base juridictionnelle de son
exercice est détruite.

On soutient que la première procédure a « épuisé » les recours prévus
dans le traité pour ce qui est des griefs particuliers sur lesquels portait
cette instance : la juridiction de la Cour ayant été invoquée une fois et
la Cour ayant été dûment saisie à leur sujet, on ne pouvait invoquer le
traité une deuxième fois pour saisir la Cour des mêmes griefs. À l’encontre
de cette thèse, on peut dire que les démarches prévues dans le traité ne
sauraient être épuisées définitivement à l'égard d’un grief donné tant
que l'affaire n’a pas été jugée ou qu'il n'y a pas été mis fin dans des
circonstances impliquant une renonciation définitive à agir, ce qui ne
répond pas à la situation actuelle. Si, pour reprendre, parmi d’autres,
l'un des exemples cités antérieurement, la procédure introduite en vertu
du traité à fait l’objet d’un désistement parce qu'on a constaté que les
recours internes n'avaient pas été épuisés, alors que c’est évidemment
au moment de la requête qu'ils auraient dû l'être, il est difficile de sou-
tenir que, cette lacune une fois comblée, aucune nouvelle requête ne
pourra plus être déposée, pour la seule raison qu'il faudrait renouveler
d'abord les démarches prévues par le traité. En conséquence, cet argu-
ment ne peut être retenu.

Pour tous les motifs qui précèdent, la Cour estiime que la première
exception préliminaire doit être rejetée.

DEUXIÈME EXCEPTION PRÉLIMINAIRE PRINCIPALE

S’il est vrai que, pour les motifs indiqués dans l'examen de la pre-
mière exception préliminaire, le désistement intervenu dans la première
procédure engagée devant la Cour n’a pas privé le Gouvernement belge

24
BARCELONA TRACTION (ARRÊT) 27

de son droit à intenter la présente instance, il n’en est pas moins essen-
tiel que cette instance ait une base valable en ce qui concerne la compé-
tence de la Cour. Pour établir que tel est le cas, le Gouvernement deman-
deur invoque l'effet combiné de l’article 37 du Statut de la Cour et du
quatrième alinéa de l’article 17 du traité hispano-belge de conciliation,
de règlement judiciaire et d’arbitrage, signé le 19 juillet 1927 et maintenu
en vigueur par l'effet de renouvellements tacites décennaux dont le
dernier remonte à 1957. Ce traité — ci-après dénommé le traité de 1927 —
prévoit en son article 2 que tous les litiges au sujet desquels les parties
se contestent réciproquement un droit sont soumis à un jugement. A
cette fin, si les méthodes de conciliation prévues également par le traité
échouent ou ne sont pas utilisées, les parties doivent, dans chaque cas,
établir un compromis. Si cependant elles ne peuvent arrêter les termes
d'un compromis dans un certain délai, alors joue le quatrième alinéa
de l'article 17 du traité, actuellement invoqué par le Gouvernement
demandeur, dont le texte dispose :

«... chaque Partie pourra, après préavis d'un mois, porter direc-
tement, par voie de requête, la contestation devant la Cour perma-
nente de Justice internationale ».

Conjointement avec cette disposition, le demandeur invoque l’article 37
du Statut de la Cour, rédigé comme suit dans le texte français :

«Lorsqu'un traité ou une convention en vigueur prévoit le renvoi à
une juridiction que devait instituer la Société des Nations ou à la
Cour permanente de Justice internationale, la Cour internationale
de Justice constituera cette juridiction entre les parties au présent
Statut.»

Compte tenu de cette disposition, le demandeur soutient que, le traité
de 1927 étant «un traité … en vigueur » et les Parties étant toutes deux
parties au Statut de la Cour internationale de Justice, on doit considérer
qu'en vertu de l’article 37 cette Cour a remplacé la Cour permanente
dans les relations entre les Parties pour l'application d’une disposition
telle que le quatrième alinéa de l’article 17 du traité — ci-après dénommé
article 17 (4) — et qu’en conséquence, les délais prévus ayant expiré,
cette disposition a conféré au demandeur le droit de porter unilatérale-
ment l’affaire devant la Cour.

Le Gouvernement défendeur conteste cette manière de voir ; il estime
que, si le traité de 1927 peut encore être en vigueur en tant que tel,
l'obligation juridictionnelle que représentait l’article 17 (4) est néces-
sairement devenue caduque le 18 avril 1946, au moment de la dissolu-
tion de l’ancienne Cour permanente, car cette dissolution a entraîné la
disparition de l'organe judiciaire auquel se réfère l’article 17 (4); le

25
BARCELONA TRACTION (ARRET) 28

défendeur soutient aussi que la Cour actuelle n’a pu être substituée à
l’ancienne en vertu de l’article 37 avant cette date, l'Espagne n'étant
pas alors partie au Statut, et en conséquence que le traité de 1927 ne
contenait plus de clause juridictionnelle valable au moment où l Espagne
est devenue partie au Statut du fait de son admission aux Nations Unies
en décembre 1955. Ainsi, dit-on, même si l'Espagne s’est alors trouvée
liée en principe- par l’article 37, il n'existait en l'espèce, à cette date,
aucune clause de juridiction obligatoire à l'égard de laquelle cette dis-
position put jouer pour conférer compétence à la Cour actuelle ; dès lors
que l’article 37 ne peut s'appliquer qu’à des clauses juridictionnelles en
vigueur, il n’a pu avoir pour effet de remettre en vigueur une ancienne
clause, éventualité qui ne peut se réaliser que si les deux parties donnent
à nouveau leur consentement exprès.

Une autre manière d'exposer ce qui est fondamentalement la même
thèse consiste à dire que l’article 37 ne joue que dans les relations entre
Etats parties au Statut qui sont Membres originaires des Nations Unies
ou du moins qui sont entrés à l'Organisation ou sont devenus d’une autre
manière parties au Statut avant la dissolution de la Cour permanente
en avril 1946 ; c’est en effet le seul cas où la Cour actuelle ait pu se sub-
stituer à la Cour permanente, dès lors que les clauses juridictionnelles à
l'égard desquelles cette substitution devait se produire étaient elles-
mêmes encore en vigueur. À partir du moment où une clause de ce genre
a été frappée de caducité en raison de la disparition de la Cour perma-
nente, aucune substitution de for n’a été possible, ou plutôt toute ques-
tion de substitution est devenue sans objet, l'obligation fondamentale
de règlement judiciaire n’existant plus. Qui plus est, seuls les Etats déjà
parties au Statut avant la dissolution de la Cour permanente peuvent
être considérés comme ayant donné un consentement véritable au pro-
cessus en cause, c'est-à-dire un consentement direct et visant des clauses
juridictionnelles encore indubitablement en vigueur. Tout le reste,
prétend-on, ne serait que fiction.

La thèse espagnole a été formulée d’autres manières encore, ou elle
aurait pu l'être, et on relèvera quelques-unes de ces manières ultérieure-
ment ; mais, sous quelque forme qu'elle puisse se présenter, elle consiste
toujours, au fond, dans cette même thèse de base : la dissolution de la
Cour permanente a entraîné l'extinction définitive de toutes les clauses
juridictionnelles prévoyant un renvoi à cette Cour, à moins que lesdites
clauses aient déjà été transformées avant la dissolution, par le jeu de
l'article 37 du Statut, en clauses prévoyant le renvoi à la Cour actuelle ;
et, lorsqu'il s’agit de clauses juridictionnelles non transformées de cette
façon avant la dissolution de la Cour permanente, l’article 37 n’a pas pu
“opérer ultérieurement la transformation.

*

Ce raisonnement n’a pas été exposé par le Gouvernement défendeur
dans les premiers échanges diplomatiques entre les Parties. Il l’a énoncé

26
BARCELONA TRACTION (ARRÊT) 29

pour la première fois après la décision rendue par la Cour le 26 mai 1959
en l’affaire relative al’ Incident aérien du 27 juillet 1955 (Israël c. Bulgarie)
(C.I.J. Recueil 1959, p. 127). Cette affaire visait non pas l’article 37
mais l’article 36, paragraphe 5, du Statut ; elle visait non pas un traité
comme le traité hispano-belge de 1927 mais une déclaration unilatérale
d'acceptation de la juridiction obligatoire de l’ancienne Cour permanente
faite en vertu de la « disposition facultative » de son Statut (art. 36,
par. 2). Le défendeur a néanmoins affirmé que les considérations juri-
diques applicables à cette affaire sont applicables à la présente espèce ;
il a avancé des arguments qui mutatis mutandis sont similaires à ceux
que l’on avait présentés au nom de la Bulgarie dans cette affaire. La
Cour va donc examiner ce problème.

La Cour note d’abord que la décision rendue en l'affaire Jsraël
c. Bulgarie s’est limitée à la seule question de l’applicabilité de l’article 36,
paragraphe 5, dans une situation assez inhabituelle, qu'elle n’a fait
qu'une référence incidente et de pure forme à l’article 37 et qu'elle a
manifestement évité toute conclusion ou même toute discussion, con-
cernant cette disposition, à propos de laquelle elle n’a de toute évidence
pas voulu s'engager. La Cour considère en outre qu’il existe entre les
deux cas des différences qui exigent que l'affaire actuelle soit traitée de
manière indépendante et en elle-même. Non seulement il s’agit d’une
catégorie différente d’instrument, en la forme une convention et non
une déclaration unilatérale, mais encore la condition essentielle du
maintien «en vigueur» qui, dans les cas envisagés par l’article 36,
paragraphe 5, porte directement sur la clause juridictionnelle, la
déclaration unilatérale elle-même, est dans l'article 37 formellement
liée non à la clause en tant que telle, mais à l'instrument — traité ou
convention — contenant cette clause et certaines conséquences s’en
déduisent qui seront indiquées ultérieurement.

La Cour ne peut davantage négliger d’autres différences qui influent
nécessairement sur la question de savoir si elle doit aborder la présente
affaire d’une manière indépendante. L'affaire Zsraël c. Bulgarie était en
un sens sui generis. Comme il ressort, entre autres éléments, de certaines
opinions individuelles jointes à l’arrêt mais l’approuvant, on aurait pu
trancher l'affaire, toujours en faveur de la Bulgarie, en se fondant sur
des motifs qui auraient laissé de côté la question particulière de l'effet
de la dissolution de la Cour permanente sur le maintien en existence et
la validité d’une déclaration non préalablement «transformée » en une
acceptation de la juridiction obligatoire de la Cour actuelle. De plus,
toute décision de la Cour relative à l’article 37 ne pourra manquer de
toucher un nombre considérable de traités et conventions encore en
vigueur prévoyant le renvoi à la Cour permanente, notamment des ins-
truments de nature politique ou technique et certaines conventions
générales multilatérales de grande importance qui ont apparemment un
caractère durable. Il est donc clair que, quelle que soit la décision de la
Ceur en la présente affaire, elle pourra avoir d'importantes conséquences.

27
BARCELONA TRACTION (ARRÊT) 30

C’est là un facteur dont on ne saurait admettre qu'il influe en quoi que ce
soit sur le fondement juridique de la décision ; mais c’est aussi une raison
de ne pas considérer la décision comme prédéterminée par celle qui a été
rendue, dans des circonstances différentes, en l'affaire Zsraël c. Bulgarie.

Il convient à ce stade de mentionner brièvement une question traitée
au cours de la procédure, celle des autres affaires où l’on a invoqué les
articles 36, paragraphe 5, ou 37 du Statut. Aucune ne présente un intérêt
direct ; en effet, à l'exception de la déclaration de la Thaïlande en l'affaire
du Temple de Préah Vihéar, exceptions préliminaires (C.I.]. Recueil 1961,
p. 17), toutes les clauses juridictionnelles en question intéressaient des
pays qui étaient Membres originaires des Nations Unies et parties origi-
naires au Statut, de sorte que les divers processus indiqués par le Statut
étaient déjà achevés a l’égard de ces clauses avant la dissolution de la
Cour permanente. Dans l'affaire du Temple de Préah Vihéar, la Thaïlande
avait déposé une déclaration ayant pour objet l'acceptation de la juri-
diction obligatoire de la Cour actuelle par le renouvellement d'une décla-
ration d'acceptation de la juridiction obligatoire de la Cour permanente
remontant à 1940. La Thaïlande n'était devenue Membre des Nations
Unies et partie au Statut qu'après la disparition de la Cour permanente ;
aussi avait-on soutenu que, vu la décision rendue en l'affaire Israël
c. Bulgarie, la déclaration de 1940 était devenue ipso facto caduque,
qu'elle s'était éteinte et n'avait pu par suite être renouvelée, de sorte
que la déclaration de 1950 dont l’objet avait été d'opérer ce renouvelle-
ment était sans validité juridique. La Cour a néanmoins tranché la
question sur une base différente, estimant qu’en envoyant sa notifica-
tion de renouvellement la Thaïlande avait dû avoir l'intention d'accepter
la juridiction d’une cour, quelle qu’elle fût, et que cette cour ne pouvait
être que la Cour actuelle puisque la Thaïlande savait que l’ancienne
Cour n’existait plus. Donc, bien qu’elle eût fait état d’un renouvellement,
la notification, si on l’interprétait bien, avait constitué une acceptation
directe de la juridiction obligatoire, visant la présente Cour. Par consé-
quent, que la déclaration antérieure intéressant la Cour permanente eût
ou non été atteinte de caducité, la Thaïlande avait accepté la juridiction
obligatoire de la présente Cour. I] est clair que cette affaire n’a aucune
pertinence en ce qui concerne celle dont la Cour est aujourd’hui saisie.

C’est pourquoi la Cour considère qu'elle doit trancher la présente
affaire d’une manière indépendante et sans autre référence à l’article 36,
paragraphe 5, ou aux affaires antérieures qui ont, d’une façon ou d’une
autre, porté sur cette disposition ou sur l’article 37 du Statut, et cela
alors même que, dans trois d’entre elles, la Cour a effectivement appliqué
l’article 37.

28
BARCELONA TRACTION (ARRÊT) 31

Bien qu’il s’agisse d’une question sur laquelle on devra revenir ulté-
rieurement, i] n’en est pas moins désirable de dire dés maintenant quels
semblent avoir été les motifs et les buts de l’article 37 à l’époque de l’éla-
boration du Statut en avril-juin 1945.

Historiquement, deux considérations principales paraissent avoir
orienté les rédacteurs. D’abord, comme on avait décidé de créer une cour
internationale de justice qui serait en droit une institution nouvelle et
non la continuation de la Cour permanente alors en existence, la dis-
solution de celle-ci s’est imposée car une situation dans laquelle les deux
cours auraient coexisté n’aurait pas été admissible. I] était certain que la
Cour permanente devait en tout cas disparaitre en fait puisqu’il n’existait
plus aucun mécanisme pour le remplacement de ses membres ; mais on
ne savait pas au juste 4 quel moment elle disparaitrait en fait ou serait
formellement dissoute. Or de trés nombreux traités, conventions et
autres instruments bilatéraux ou multilatéraux contenaient des clauses
juridictionnelles prévoyant le renvoi à cette Cour. Par conséquent, si le
nouveau Statut n'avait comporté aucune disposition permettant de faire
face à une telle situation automatiquement et à l’avance, le maintien
desdites clauses aurait dépendu d’une initiative éventuelle des parties
aux instruments en cause.

C'est à cette situation que l’article 37 avait pour objet de remédier et
l’idée dominante était manifestement d'empêcher le plus grand. nombre
possible de clauses juridictionnelles incluses dans des traités de devenir
inapplicables en raison de la dissolution prévue de la Cour permanente ;
en outre, on entendait parvenir à ce résultat par une procédure qui
substitue automatiquement la nouvelle Cour à la Cour permanente dans
les rapports conventionnels portant sur la juridiction entre tous les Etats
Membres des Nations Unies ou parties au Statut et qui évite ainsi des
mesures isolées exigeant un accord spécial entre les parties aux divers
instruments. On a donc eu l’idée de créer un régime spécial qui, entre
les parties au Statut, transformerait automatiquement les renvois à la
Cour permanente prévus dans les clauses juridictionnelles en renvois à
la Cour actuelle.

Dans ces conditions, ‘il est difficile de supposer que les rédacteurs de
l’article 37 aient délibérément envisagé et n'aient pas voulu éviter que
l'événement même dont l’article 37 prévoyait les effets et aux consé-
quences duquel il avait pour but de remédier, à savoir la disparition
de la Cour permanente, entraîne l’annulation des clauses juridictionnelles
dont ils désiraient assurer le maintien ; il est difficile de supposer qu'ils
aient envisagé avec sérénité que de nombreuses clauses juridictionnelles
puissent ne pas être conservées par le jeu de cet article, alors que de
nombreuses autres le seraient ; ils auraient ainsi établi précisément la
situation de disparité et de déséquilibre qu’ils désiraient éviter.

Que l’article 37 ait été rédigé de façon à bien atteindre ces objectifs,
cela reste à examiner ; mais la Cour ne saurait douter que tels étaient

29
BARCELONA TRACTION (ARRÊT) 32

les desseins et les motifs qui ont inspiré sa rédaction. Cette conclusion
est nettement renforcée par une seconde considération d'ordre historique.
Comme on le sait, l’article 37 a représenté, en ce qui concerne les traités
et conventions, un compromis entre deux tendances extrêmes et oppo-
sées sur le problème de la juridiction. D’une part, certains désiraient
inscrire dans le Statut de la nouvelle Cour une clause de juridiction
obligatoire universelle automatiquement applicable à tous les différends
entre les parties à ce Statut, de quelque nature qu’ils soient et de quelque
manière qu’ils s'élèvent. Une telle clause aurait rendu inutile l'insertion
de clauses juridictionnelles dans chaque traité ou convention, sauf à des
fins déterminées, et aurait rendu inutile aussi une disposition comme
l'article 37 ou aurait obligé à la rédiger différemment. D'autre part,
certains étaient opposés à l’idée de la juridiction obligatoire sous quelque
forme que ce fût et considéraient que la Cour ne pouvait être compétente
que dans les affaires qui lui seraient déférées avec le consentement exprès
et spécial des parties.

Le compromis entre ces deux points de vues que consacre l’article 37,
pour ce qui est des clauses juridictionnelles des traités et conventions,
impliquait le rejet de la notion de juridiction obligatoire universelle ;
en revanche, et pour cette raison même, il impliquait le maintien en tout
cas des rapports existant en matière de juridiction obligatoire conven-
tionnelle. Il était de la nature du compromis que l’on vise à conserver
le maximum et non pas simplement une partie, même importante, de
ces rapports.

C'est en tenant compte des données qui précèdent que la Cour exami-
nera maintenant le texte de l’article 37. Se fondant simplement sur le
libellé de ce texte, la Cour y voit avant tout une disposition qui confére
compétence à la Cour internationale de Justice à l’égard d’une certaine
catégorie de différends.et qui ne mentionne la Cour permanente qu’à une
seule fin, à savoir définir et identifier la catégorie de différends en cause.
Trois conditions seulement sont énoncées dans l’article: i] doit y avoir un
traité ou une convention en vigueur ; cet instrument doit prévoir le renvoi
d'une affaire litigieuse (dans le texte anglais: of a matter) à la Cour
permanente, c'est-à-dire qu’il doit contenir une disposition décidant
un tel renvoi; et le différend doit opposer deux ou plusieurs Etats
parties au Statut. Le maintien en existence de la Cour permanente à un
moment quelconque n’est pas parmi les conditions énoncées dans
l’article. La conclusion, dans la mesure où elle peut être déduite du
libellé même de l’article 37, doit être celle-ci : le traité de 1927 est en
vigueur ; il s’agit d'un traité qui contient une disposition prévoyant
le renvoi de l'affaire litigieuse à la Cour permanente et les Parties au
différend sont toutes deux parties au Statut ; dès lors, en ce qui les con-

30
BARCELONA TRACTION (ARRÊT) 33

cerne, le renvoi doit être fait (dans le texte anglais : shall be) à la Cour
internationale de Justice ou (selon le texte français) c’est cette Cour
qui constituera la juridiction compétente.

Deux questions importantes se posent évidemment ici. La première,
qui sera étudiée ultérieurement, est de savoir si, tout en se rapportant
directement au traité ou à la convention en tant que tels, l'expression
«en vigueur » doit néanmoins être considérée comme se rapportant aussi
de manière indépendante à la clause juridictionnelle proprement dite.
La seconde est de savoir quel sens on doit donner au mot « prévoit ». Il
ne s’agit certainement pas de prévoir effectivement en ce moment même
car, la Cour permanente n’existant plus, aucun traité ne peut plus le faire.
Il s’ensuit que, pour donner un sens rationnel au mot « prévoit » dans son
contexte, on doit l'entendre au sens figuré, presque comme s’il était
placé entre guillemets, comme s’il visait en tant que tels un traité ou une
convention en vigueur prévoyant le renvoi à la Cour permanente ou
contenant une clause à cet effet ; c’est simplement une manière commode
de définir ou d'identifier la catégorie de différends à l'égard de laquelle
compétence est conférée à la Cour internationale de Justice.

On soutient cependant que, comme l’article 37, pour autant qu'il était
applicable, a transféré à la Cour actuelle la juridiction de la Cour per-
manente, il fallait au moment du transfert que l’ancienne Cour existe
encore ; car, sans cela, il n’y aurait plus eu de juridiction à transférer.
La Cour considère néanmoins que l’article 37 n’a pas eu en réalité pour
effet de « transférer » la juridiction en tant que telle. Ce qui a été institué,
c’est une nouvelle Cour dotée d’une juridiction distincte et indépendante
qui devait jouer dans les relations entre les parties à son Statut. Pour les
clauses juridictionnelles de traités et conventions en vigueur prévoyant
le renvoi à la Cour permanente, on aurait pu techniquement adopter
le procédé consistant à annexer au Statut la liste de ces instruments.
Une telle énumération co nomine n'aurait laissé aucun doute sur le fait
que tout traité indiqué sur la liste était visé, tant qu'il resterait en
vigueur, indépendamment de la date d’adhésion des parties au Statut
et indépendamment du maintien en existence de la Cour permanente.
Au lieu d’employer une procédure aussi lourde, on est parvenu au méme
résultat en s'appuyant sur le facteur commun à toutes ces clauses
juridictionnelles, à savoir qu’elles prévoyaient le renvoi à la Cour per-
manente. En mentionnant ce facteur commun, l’article 37 identifiait
et définissait la catégorie en cause et rien d'autre n'était nécessaire.

La Cour examinera maintenant la question de la portée à attribuer
dans l’article 37 à l'expression «en vigueur ». D’après le texte même,
cette expression se rapporte uniquement aux traités et conventions
en cause en tant que tels. Mais on ne peut admettre que cela soit absolu-
ment concluant en soi, car il faut prendre en considération non seulement

3r
BARCELONA TRACTION (ARRÊT) 34

ce que l’article 37 avait pour objet de faire mais aussi ce qu’il n'avait pas
pour objet de faire. Son objet était d’écarter du domaine juridictionnel
une menace donnée, à savoir l'extinction de certaines dispositions
conventionnelles qui, sans cela, résulterait de la dissolution de la Cour
permanente. Mais il n'avait pas d'autre objet. Il n’avait pas pour objet
de créer une juridiction obligatoire nouvelle qui n'aurait pas existé
avant la dissolution. I] n’avait pas non plus pour objet, en conservant
la juridiction existante, d’empécher que jouent d’autres causes d’extinc-
tion de ces dispositions conventionnelles en dehors de la disparition de la
Cour permanente. C’est uniquement en ce sens qu'il est exact de dire
que l’on doit rechercher non seulement si le traité ou la convention est
encore en vigueur mais également si sa clause juridictionnelle est elle
aussi encore en vigueur. Or, précisément parce que l’article 37 avait
pour seul but d'éviter l'extinction résultant de la cause particulière
qu’allait être la disparition de la Cour permanente, on ne saurait admettre
que cette extinction découle en fait de cet événement lui-même. Une
telle possibilité n’impliquerait pas seulement une contradiction dans
les termes ; elle irait à l'encontre de l'intention et du but de l’article.

Pour iustifier l'argument contraire, on cherche à faire une distinction
entre les Etats, selon qu'ils sont devenus parties au Statut avant ou
après la dissolution de la Cour permanente. Mais ce n’est pas un argu-
ment en soi; en effet, la distinction ainsi invoquée n’est qu'un élément,
un autre aspect de la même question fondamentale, qui est l’effet de
cette dissolution sur le statut des clauses juridictionnelles, puisque la
seule question que pose la date d'admission aux Nations Unies, si elle
a été postérieure à la dissolution, est de savoir s’il existait encore des
clauses juridictionnelles à l'égard desquelles l’article 37 pouvait produire
effet. Telle est donc la seule manière d'établir une distinction entre les
diverses parties au Statut ; toute autre distinction serait purement arbi-
traire et ne pourrait être déduite de l'article 37 lui-même qui, au contraire,
parle des «parties au présent Statut » et non des présentes parties au
Statut. Mis à part les effets supposés de la dissolution, la règle ordinaire
du droit des traités doit par conséquent s’appliquer : à moins que le traité
ou la disposition en question n'indique expressément une différence
ou une distinction, des expressions telles que les parties au statut, les
parties à la présente convention, les parties contractantes ou les membres
de l’organisation s'appliquent également et indifféremment à tous les
Etats participants, à une époque quelconque, quelles que soient les dates
de ratification, d'adhésion, d'admission, etc.

En conséquence, puisque la Cour ne peut admettre, pour les motifs
qui viennent d’être indiqués, que la dissolution de la Cour permanente
ait pu entraîner la caducité ou l’abrogation de l’une quelconque des
clauses juridictionnelles en question, elle doit conclure que la date
à laquelle le défendeur est devenu partie au Statut est sans pertinence.

*

32
BARCELONA TRACTION (ARRÊT) 35

D'autres considérations viennent encore renforcer cette manière
de voir ; en effet, s’il ressort clairement de ce qui a été dit antérieurement
au sujet des origines de l’article 37 que sa portée devait être large,
il est également clair que, eût-on admis ce qui peut être appelé pour plus
de commodité l’argument de la dissolution, non seulement on aurait
gravement compromis l'objectif visé mais encore fort probablement,
pour autant que les rédacteurs de l’article 37 pouvaient le dire à
l’époque, on aurait presque totalement empêché cet article de répondre
à son objet.

Pendant la période d’avril à juin 1945, il était impossible de prévoir
quand la Cour permanente serait dissoute ni quand, et sur la base de
combien de ratifications, la Charte des Nations Unies entrerait en
vigueur. Si les circonstances avaient retardé cette entrée en vigueur
ou si celle-ci s'était produite sur la base d’un nombre relativement
faible de ratifications, on aurait pu se trouver, à supposer .que l’argu-
ment de la dissolution soit exact, dans une situation telle que maintes
clauses juridictionnelles ou même peut-être la plupart d’entre elles
eussent échappé à l'application de l’article 37, résultat qui aurait cer-
tainement été contraire aux intentions des rédacteurs de cet article.
On a dit au cours de la procédure orale que, si ces éventualités avaient
risqué de se réaliser, on aurait pu y remédier et on y aurait remédié en
prenant des mesures pour différer la dissolution de la Cour permanente.
Cela met bien en lumière les véritables intentions des rédacteurs de
l'article 37, qui étaient de rendre inutile un tel report, car quelle que fût
la date de l'entrée en vigueur de la Charte ou de la dissolution de la
Cour permanente et quelle que tat la date d’adhésion d’un Etat au Statut,
l’article 37 devait assurer par avance la sauvegarde des clauses juri-
dictionnelles pertinentes, en faisant en sorte qu’elles confèrent compé-
tence à la présente Cour entre parties au Statut. Tel était son but.

On objecte que cette manière de voir aboutit, dans un cas comme
celui du Gouvernement défendeur, à une situation où, même si la clause
juridictionnelle en question continue à exister, elle cesse nécessaire-
ment d’être applicable et ne peut être invoquée par l’autre partie au
traité qui la contient ; puis, tout à coup, après un certain nombre
d'années, elle redevient applicable et peut être invoquée comme clause
de juridiction obligatoire pour fonder une instance devant la Cour. Il est
demandé si, dans .ces conditions, on peut dire que le Gouvernement
défendeur a véritablement donné son consentement à l'exercice de la
compétence de la Cour dans des affaires du genre de l'affaire actuelle.

Après avoir noté en passant qu’ime telle situation résulte de l’acte par
lequel le défendeur lui-même a demandé à être admis aux Nations Unies,

33
BARCELONA TRACTION (ARRÊT) 36

acte qui, cette admission ayant eu lieu, a entraîné son adhésion au Statut
en vertu de l'article 93, paragraphe 1, de la Charte des Nations Unies,
la Cour fera observer que la notion de droits et d'obligations suspendus
mais non éteints est bien connue en droit et qu'elle est courante dans
certains domaines.

A cet égard, et en ce qui concerne l'ensemble de la question du consen-
tement, la Côur considère que la remise en vigueur d’une clause juri-
dictionnelle en vertu de l’article 37 n'est rien d’autre qu’un cas d’applica-
tion du principe bien connu du consentement donné à titre général
et par avance, à l’égard d’une certaine catégorie de clauses juridiction-
nelles. Un consentement à une obligation de juridiction obligatoire
doit être considéré comme donné ipso facto quand on adhère à une
organisation internationale dont la charte constitutive implique une
telle obligation, quelle que soit la date d’adhésion. Par conséquent, les
Etats entrés aux Nations Unies ou devenus d’une autre manière parties
au Statut à quelque moment que ce soit savaient à l’avance ou étaient
censés savoir qu’en vertu de l’article 37 l’un des résultats de leur admis-
sion serait la remise en application à l'égard de la Cour actuelle, entre
eux-mêmes et les autres parties au Statut, de toute clause juridiction-
nelle prévoyant le renvoi à la Cour permanente incluse dans un traité
encore en vigueur qui les liait. C’est la position adoptée par le Gouverne-
ment défendeur qui engendrerait une inégalité et créerait une discrimina-
tion en faveur des Etats entrés aux Nations Unies ou devenus d’une
autre manière parties au Statut après le mois d'avril 1946, et ce notam-
ment pour les obligations contenues dans les clauses juridictionnelles
de certaines conventions multiatérales générales importantes ; or tel est
précisément le genre de situation anormale que l’article 37 avait pour
but d'éviter.

Dans la correspondance diplomatique qui a précédé la première
procédure devant la Cour et en particulier dans les notes échangées
pendant la période de mai 1957 à février 1958, le Gouvernement défen-
deur a implicitement reconnu la compétence de la Cour aux fins de
l'article 17 (4) du traité de 1927 et n’a contesté le droit du Gouverne-
ment demandeur de s'adresser à la Cour que pour des motifs qui sont
repris aujourd'hui dans les troisième et quatrième exceptions prélimi-
naires. Il n’a pas soulevé d’objection lorsque le demandeur a déclaré
que, dans l’article 17 (4) du traité, la Cour internationale de Justice
avait été substituée à la Cour permanente. I] n’a même pas envisagé
qu’une question puisse se poser quant à la compétence de la Cour en
tant que tribunal. Si le défendeur a pris cette attitude parce qu'il est
parti de l'hypothèse que l'article 37 du Statut par lequel il se trouvait
alors lié avait conféré compétence à la Cour, hypothèse que le raisonne-
ment sur lequel reposait la décision rendue en l'affaire Israël c. Bulgarie
a pu sembler remettre en question, la conclusion favorable à cette
hypothèse à laquelle parvient présentement la Cour a pour effet de
rétablir la base sur laquelle le défendeur lui-même paraît s'être appuyé
pour conclure dans le même sens.

34
BARCELONA TRACTION (ARRÊT) 37

+
* *

La Cour a estimé désirable de ne se fonder jusqu’ici que sur des con-
-sidérations relatives à l’article 37 du Statut qu'elle estime, en l’absence
de tout élément particulièrement pertinent, applicables à toutes les
clauses juridictionnelles des traités et conventions visés par l’article 37.
Dans le cas des traités ayant le caractère du traité hispano-belge de 1927,
certains traits particuliers viennent encore renforcer les conclusions
auxquelles la Cour est parvenue sur la seule base de l’article 37.

Une bonne part de la discussion qui s’est déroulée entre les Parties,
tant par écrit qu’oralement, au sujet de l’article 17 (4) du traité a eu
pour thème la question de la divisibilité de cette clause par rapport
au reste du traité. La Cour n’estime pas nécessaire d’examiner cette
question dont les conséquences dépassent de loin la portée de la présente
affaire. Quelque opinion que l’on ait à cet égard, une chose est certaine :
l’article 17 (4) fait partie intégrante de l’ensemble du traité ; le sort
à lui réserver sur le plan judiciaire ne peut être examiné isolément.

Il est nécessaire de noter, à ce stade, que l’article 17 (4), dont le pas-
sage pertinent est cité ci-dessus, avait surtout à jouer dans le système
du traité de 1927 un rôle plutôt mécanique ; il devait indiquer dans
quelles circonstances et à quel moment précis de la tentative de règle-
ment du litige l’une ou l’autre partie aurait le droit de s'adresser à la
Cour. Ce droit devait pouvoir s'exercer si la procédure facultative de
conciliation prévue par le traité n'avait pas été utilisée ou avait échoué,
si aucun accord n'avait été réalisé dans un certain délai sur les termes
d'un compromis soumettant d’un commun accord le litige à la Cour
ou à l'arbitrage et si l'intention de saisir unilatéralement la Cour de
l'affaire était annoncée avec un préavis d’un mois.

L'obligation fondamentale de se soumettre à un règlement judiciaire
était et demeure énoncée dans deux autres dispositions du traité, à savoir
l’article 2 et le premier alinéa de l’article 17. L’alinéa pertinent de
l'article 2 prévoit :

« Tous litiges entre les Hautes Parties contractantes, de quelque
nature qu'ils soient, au sujet desquels les Parties se contesteraient
réciproquement un droit et qui n’auraient pu être réglés à l'amiable
par les procédés diplomatiques ordinaires, seront soumis pour juge-
ment soit à un tribunal arbitral, soit à la Cour permanente de Justice
internationale. »

Le traité contient ensuite des dispositions concernant la procédure de
conciliation puis, à l’article 17 (x), il réaffirme dans son essence l’article 2
de la manière suivante :

35
BARCELONA TRACTION (ARRÊT) 38

« À défaut de conciliation devant la Commission permanente de
conciliation, la contestation sera soumise soit à un tribunal arbitral,
soit à la Cour permanente de Justice internationale, suivant les
stipulations de l’article 2 du présent traité. »

Compte tenu de ces dispositions, il serait difficile soit de nier que l’on
ait eu sérieusement l'intention de créer une obligation de recourir à un
règlement judiciaire en cas d’échec de tous les autres modes de règlement,
soit d'affirmer que cette obligation dépendait exclusivement de l'existence
d’un tribunal donné, de telle sorte que la disparition de ce tribunal aurait
entraîné l’abrogation ou l'extinction totale de ladite obligation. L'erreur
d'une telle affirmation paraît résider dans une confusion entre la fin
et le moyen, la fin étant le règlement judiciaire obligatoire, le moyen
étant un tribunal désigné, qui n’est pas nécessairement le seul tribunal
possible.

Ce double aspect ressort avec une clarté particulière lorsqu'on envisage
dans leur ensemble les diverses clauses juridictionnelles du traité de 1927 ;
cela permet de répondre à l'argument selon lequel l'obligation de règle-
ment judiciaire prévue dans le traité était si indissolublement liée à la
désignation de la Cour permanente comme juridiction qu’elle en était
inséparable et ne pouvait rester valable en l'absence de cette Cour.
A en juger par le libellé de l’article 2 et de l’article 17 (1), tel n’est pas
le cas. Il est vrai qu’une obligation de recourir au règlement judiciaire
est normalement exprimée sous la forme du recours à un tribunal donné.
Mais il ne s'ensuit pas que ce soit la l'essence de l'obligation. C’est cette
erreur qui inspire la thèse soutenue au cours de la procédure orale selon
laquelle la prétendue caducité de l’article 17 (4) était due à la disparition
de l’objet de cette clause, à savoir la Cour permanente. Mais la Cour
permanente n’a jamais été l'objet véritable de la clause. L'objet véritable
en était le règlement judiciaire obligatoire et la Cour permanente était
simplement un moyen d'atteindre cet objet. Le but premier de la clause
n'était pas de désigner tel tribunal plutôt que tel autre, mais de créer
une obligation de règlement judiciaire. Cette obligation impliquait
naturellement la désignation d’une juridiction, mais il ne s'agissait là
que d’une conséquence.

Si l'obligation existe indépendamment d'un tribunal donné, ce qui
a été implicitement reconnu au cours de la procédure dans la mesure
où la prétendue extinction a été invoquée par rapport à l’article 17 (4)
plus que par rapport à l’article 2 ou à l’article 17 (1), et s’il arrive ensuite
que ce tribunal disparaisse et qu'aucune disposition ne soit adoptée par
les parties, ou prise de toute autre manière, pour remédier à cette lacune,
il en résulte que la clause contenant l'obligation devient inapplicable
à l'époque considérée et peut-être indéfiniment, c’est-à-dire qu’elle est
dépourvue de toute possibilité d’application effective. Mais, si cette

36
BARCELONA TRACTION (ARRÊT) 39

obligation survit en substance, bien qu'elle ne puisse être exécutée
fonctionnellement, elle peut toujours redevenir applicable si, par
exemple, les parties conviennent d’un autre tribunal ou si un autre tri-
bunal est fourni par le jeu automatique d’un autre instrument liant les
deux parties. Le Statut est un instrument de ce genre et son article 37
a précisément un tel effet.

En conséquence, on doit lire maintenant aux articles 2 et 17 du traité
Cour internationale de Justice au lieu de « Cour permanente de Justice
internationale ». Cela vaut aussi pour l’article 23 en vertu duquel la Cour
a compétence pour se prononcer sur les contestations qui surgiraient
au sujet de l’interprétation ou de l’exécution du traité ; il faut opérer
une substitution du même ordre aux articles 21 et 22.

*
* *

DEUXIEME EXCEPTION PRELIMINAIRE SUBSIDIAIRE

Le Gouvernement défendeur a soulevé aussi, en liaison avec la
deuxiéme exception préliminaire, une exception subsidiaire qui ne devait
être examinée que si la Cour rejetait l’exception formulée à titre princi-
pal. Puisque la Cour a décidé ce rejet, elle doit examiner maintenant
Vexcepticn subsidiaire. D’après celle-ci, la dissolution de la Cour per-
manente ayant abrogé l’article 17 (4) du traité de 1927 ou J’ayant
en tout cas privé d’effet, il en résulte que, si contrairement à la thèse
principale du défendeur l’article 37 du Statut a eu pour conséquence
de redonner vie à cette clause lorsque l'Espagne a été admise aux Nations
Unies en décembre 1955, c’est une obligation nouvelle ou revisée qui est
née entre les Parties à cette date ; de même que l'obligation primitive ne
s’appliquait qu'aux litiges nés après la date du traité, de même l’obliga-
tion nouvelle ou revisée ne peut s’appliquer qu'aux différends nés après
la date de l’admission de l'Espagne aux Nations Unies, source de cette
dernière obligation. Le différend étant survenu en fait avant cette date,
il n’est donc pas visé ; ou bien on ne peut le considérer comme visé qu'à
la condition d’appliquer rétroactivement l'obligation, ce qui est exclu
d’après ses termes mêmes, tels qu'ils ont maintenant été déterminés.

Dans le texte écrit des exceptions préliminaires du défendeur, on
affirme que ce qui est né en 1955 ce n’est pas simpiement une nouvelle
obligation juridictionnelle mais un nouveau «traité » tout entier. Dans
les conclusions finales du défendeur, telles qu’elles ont été formulées
à l'issue de la procédure orale, c’est à un article 17 (4) « revisé » du traité
de 1927 que l’on se réfère. Il est clair en fait qu'aucun nouveau traité
en tant que tel n’a pu naître en 1955 parce que l’on est d'accord en l’espèce
pour admettre que, indépendamment de la question de l'article 17 (4),
le traité de 1927 n’a jamais cessé d’être en vigueur et est constamment
resté applicable. Ainsi donc ce qui a pu avoir lieu en 1955, tout au plus,
c'est une modification du traité limitée à insertion d’une clause juri-

37
BARCELONA TRACTION (ARRÊT) 40

dictionnelle nouvelle ou revisée prévoyant le renvoi à la Cour inter-
nationale de Justice au lieu de l’ancienne Cour permanente. Quoi qu'il
en soit, comme les conclusions du défendeur le reconnaissent, la limita-
tion rafione temporis concernant les affaires auxquelles le traité pouvait
s'appliquer était contenue dans les articles 1 et 2 et le protocole final
du traité, ou en résultait. Comme par hypothèse ces dispositions n’ont
jamais cessé d’être en vigueur, elles se seraient appliquées automatique-
ment à toute obligation nouvelle ou revisée lorsque celle-ci serait née.
Cela était inévitable car, s’il n’en avait pas été ainsi, le traité revisé
aurait contenu deux séries de conditions ratione temports indépendantes
et incompatibles ; mais en réalité il a continué de contenir une seule série
de conditions, puisque l'obligation « revisée », selon les termes des con-
clusions finales du défendeur, se rapportait à l’article 17 (4), lequel ne
contenait lui-même aucune condition ratione temporis, et que la revision
a porté uniquement sur la substitution de la Cour actuelle à l’ancienne
Cour. Il s'ensuit qu’une obligation nouvelle ou revisée ne pourrait
jouer ratione temporis que comme l'obligation originaire et devrait
donc s’appliquer à tous les litiges nés postérieurement à la date du traité.

Quoi qu’il en soit, il n’est pas nécessaire de se fonder sur cette conclu-
sion car, de l'avis de la Cour, les motifs pour lesquels la deuxième excep-
tion préliminaire a été rejetée à titre principal imposent forcément son
rejet à titre subsidiaire. Ces motifs tiennent à ce que la disparition de la
Cour permanente n’a jamais éteint l'obligation fondamentale de se
soumettre à un règlement judiciaire mais l’a rendue fonctionnellement
inapplicable faute d’un tribunal pouvant assurer sa mise en œuvre.
Ce qui s’est donc produit en 1955, lorsque cette lacune a été comblée
avec l’admission de l'Espagne aux Nations Unies, c’est que l'obligation
est redevenue applicable, puisqu'il existait de nouveau un moyen de
la mettre en œuvre ; mais il n’y a eu ni création nouvelle ni revision de
l'obligation fondamentale. Redevenue applicable en vertu de l’article 37
du Statut, l'obligation n'a pu jouer que sur la base des termes du traité
qui la prévoyait, conformément à l'intention que l’on doit attribuer aux
Parties, et en conséquence elle a continué de s'appliquer, comme cela
avait toujours été le cas, à tout litige né après la date du traité.

D'autre part, pour se référer à un autre des motifs pour lesquels l’excep-
tion a été rejetée à titre principal, on peut dire que, dès lors que
l’article 37 était applicable, la Cour, d’après le libellé même de cette
disposition, est devenue compétente entre parties au Statut pour
trancher toute question qui, en vertu d’un traité ou d’une convention
en vigueur, aurait dû être renvoyée à la Cour permanente si celle-ci
avait encore existé et si l’article 37 n'avait jamais été rédigé. Nous
sommes en présence d’un cas de ce genre.

Pour ces motifs, la Cour rejette la deuxième exception préliminaire
tant à titre principal qu'à titre subsidiaire.

Fa
* *

38
BARCELONA TRACTION (ARRÊT) 41

TROISIEME ET QUATRIEME EXCEPTIONS PRELIMINAIRES

Ayant conclu, par le rejet de la premiére exception préliminaire, que
le désistement de la procédure initiale n’empéchait pas le Gouvernement
demandeur de réintroduire sa demande et, par le rejet de la deuxiéme
exception préliminaire, que la Cour est compétente pour connaître de la
requête, la Cour doit maintenant examiner les troisième et quatrième
exceptions préliminaires qui soulèvent la question de la recevabilité de
la demande.

En recherchant si ces exceptions préliminaires doivent être retenues,
la Cour constate que le demandeur a présenté des demandes subsidiaires
tendant à ce que lesdites exceptions, si elles ne sont pas rejetées par la
Cour, soient jointes au fond. Il conviendra donc de faire d’abord des
observations d'ordre général sur la jonction au fond. Celle-ci s'effectue
en application de l’article 62, paragraphe 5, du Règlement, qui est ainsi
conçu :

« La Cour, après avoir entendu les parties, statue sur l'exception
ou la joint au fond. Si la Cour rejette l'exception ou la joint au fond,
elle fixe de nouveau les délais pour la suite de l'instance. »

Puisque ce paragraphe reprend mot pour mot la disposition identique
du Règlement établi en 1936 par la Cour permanente de Justice inter-
nationale, il est pertinent de noter les motifs pour lesquels la Cour per-
manente a décidé de joindre des exceptions préliminaires au fond.

Dans l'affaire Pajzs, Csaky, Esterhdzy (Hongrie c. Yougoslavie),
la Cour a rendu le 23 mai 1936 une ordonnance par laquelle elle joignait
les exceptions yougoslaves au fond, considérant « qu’il [existait] entre
les questions soulevées par la première de ces exceptions et celles qui
[étaient] à la base de la demande en appel formulée par les conclusions
au fond du Gouvernement hongrois des rapports trop étroits et une
connexité trop intime pour que la Cour [pit] statuer sur les unes et éviter
de se prononcer sur les autres » ; et « que le développement de la procé-
dure sur le fond [mettrait] la Cour à même de statuer en meilleure
connaissance de cause sur la deuxième exception » (C.P.J.I. série A/B
n° 66, p. 9).

Peu après, à propos d’une exception d’incompétence présentée en
l'affaire Losinger, la Cour a indiqué, dans une ordonnance du 27 juin 1936,
que cette exception pouvait «apparaître comme un moyen de défense
au fond ou tout au moins comme basée sur des arguments de nature
à pouvoir être invoquée à ce titre ». Par conséquent

«en statuant dès maintenant sur l'exception d’incompétence, la
Cour risquerait, soit de trancher des questions appartenant au fond
de l'affaire, soit d’en préjuger la solution ».

39
BARCELONA TRACTION (ARRÊT) 42

La Cour a donc conclu qu’il y avait lieu de joindre au fond l’exception
visant la compétence, «la Cour devant statuer à cet égard et, s’il y
[avait] lieu, sur le fond, par un seul et même arrêt ». La Cour a ajouté
quant à une autre exception, visant la recevabilité de la requête, que
«les faits et arguments invoqués pour ou contre les deux exceptions
[étaient] dans une large mesure interdépendants et qu'ils se [confon-
daient] même à certains égards ». En conséquence, cette exception a été
également jointe au fond (C.P.J.J. série A/B n° 67, p. 23-24).

Dans l'affaire du Chemin de fer Panevezys-Saldutiskis, en joignant au
fond deux exceptions préliminaires par ordonnance du 30 juin 1938,
la Cour a déclaré

« que, dans la phase actuelle de la procédure, une décision ne peut
être prise ni sur le caractère préliminaire des exceptions, ni sur le
bien-fondé de ces mêmes exceptions ; qu’en effet, une telle décision
soulèverait des questions de fait et des points de droit sur lesquels
les Parties sont à plusieurs égards en désaccord et qui sont trop
étroitement liés au fond pour que la Cour puisse se prononcer, dès
à présent, à leur sujet ».

Elle a donné deux autres raisons, à savoir

«qu’en statuant sur les exceptions la Cour risquerait soit de trancher
des questions qui appartiennent au fond de l'affaire, soit d’en
préjuger la solution »

et

«que la Cour peut toujours ordonner la jonction des exceptions
préliminaires au fond, lorsque les intérêts de la bonne adminis-
tration de la justice lui en font un devoir» (C.P.J.J. série A/B

n° 75, p. 55-56).

La Cour actuelle s'est inspirée de considérations analogues dans
les deux affaires où elle a eu l’occasion de prescrire une jonction au fond.
Dans l'affaire relative à Certains emprunts norvégiens, la Cour, se fondant
sur un accord intervenu entre les Parties sur ce point, a joint les excep-
tions préliminaires au fond « pour être statué par un seul et même arrêt
sur lesdites exceptions et, éventuellement, sur le fond » (C.I.]. Recueil
1956, p. 74).

Dans l'affaire du Droit de passage sur territoire indien, la Cour a estimé
que, pour statuer sur l’une des exceptions préliminaires, il lui aurait
fallu à la fois élucider les faits et examiner la portée ou les conséquences
juridiques de certaines pratiques et de certaines circonstances ; il ne lui
était donc pas possible de se prononcer sur cette exception «sans pré-
juger le fond ». S'agissant d’une autre exception, la Cour a dit qu'ayant

40
BARCELONA TRACTION (ARRÊT) 43

« entendu présenter des allégations opposées » elle n’était pas « en mesure
de déterminer à ce stade » certaines des questions soulevées. Elle a égale-
ment constaté qu’elle n’avait pas « d'éléments suffisants pour lui per-
mettre de statuer » sur d’autres questions et que toute tentative d’appré-
ciation de certains éléments en cause, « bien que limitée à ce qui concerne
la sixième exception préliminaire, impliquerait le risque de préjuger
certains points étroitement liés au fond » (C.I. 7. Recueil 1957, p. 150-152).

La Cour permanente de Justice internationale a attiré l'attention
sur un aspect important du problème lorsqu'elle a dit, comame on l’a
indiqué ci-dessus, que «la Cour peut toujours ordonner la jonction des
exceptions préliminaires au fond, lorsque les intérêts de la bonne adminis-
tration de la justice lui en font un devoir ». Mais la protection des droits
de l'Etat défendeur est un élément essentiel de la « bonne administration
de la justice » et c’est dans l'intérêt du défendeur que le Règlement de la
Cour contient un article 62 qui autorise la présentation d’exceptions
préliminaires. On ne doit pas oublier que cette disposition donne au
défendeur des pouvoirs étendus, puisque le seul dépôt par celui-ci d’un
document intitulé exceptions préliminaires entraîne automatiquement
la suspension de la procédure sur le fond (art. 62, par. 3). L'Etat défen-
deur est ainsi assuré que la Cour examinera ses exceptions avant de
Vinviter à répondre sur le fond ; la Cour ne prend aucune autre mesure
jusqu’à ce que les parties aient été entendues (art. 62, par. 5) (ce point
a été discuté par la Cour permanente en 1936 ; voir C.P.J.I. série D n° 2,
troisième addendum, p. 646-649). L’attitude de l'Etat défendeur n’est
cependant que l’un des éléments que la Cour peut prendre en considéra-
tion ; l’article 62, paragraphe 5, dispose simplement que «La Cour,
après avoir entendu les parties, statue sur l'exception ou la joint au
fond. » |

Pour parvenir à une décision, la Cour peut établir que l'exception
n’a pas en fait un caractère préliminaire et par conséquent que, sans
préjuger le droit de l'Etat défendeur de soulever la même question
à un autre stade de la procédure, s’il doit y en avoir un, l'exception
ne saurait être traitée comme une exception préliminaire. Ou encore
la Cour peut constater que l’exception est bien une exception prélimi-
naire visant, par exemple, sa compétence et elle peut en disposer immé-
diatement, soit en la retenant, soit en la rejetant. Dans d’autres cas,
dont les affaires citées plus haut offrent des exemples, la Cour peut
juger que l'exception est tellement liée au fond ou à des points de fait
ou de droit touchant au fond qu’on ne saurait l’examiner séparément
sans aborder le fond, ce que la Cour ne saurait faire tant que la procédure
sur le fond est suspendue aux termes de l’article 62, ou sans préjuger
le fond avant que celui-ci ait fait l’objet d’une discussion exhaustive,
Dans de tels cas, la Cour joindra l'exception préliminaire au fonds

41
BARCELONA TRACTION (ARRÊT) 44

Elle ne le fera que pour des motifs sérieux, considérant que l’objet d’une
exception préliminaire est d'éviter non seulement une décision mais
aussi toute discussion du fond. D’un autre côté, une jonction au fond ne
signifie nullement que l'exception ait été perdue de vue. D'ailleurs,
dans l'affaire relative à Certains emprunts norvégiens, où les exceptions
avaient été jointes au fond, la Cour a retenu au stade du fond une
exception d’incompétence et ne s’est donc pas prononcée sur le fond
du différend.

C’est en tenant compte de ces considérations que la Cour examinera
les troisième et quatrième exceptions préliminaires.

Par la troisième exception préliminaire, le Gouvernement défendeur
nie que le Gouvernement demandeur ait un jus standi en l'espèce et qu’il
ait juridiquement qualité pour protéger les intérêts belges au nom des-
quels il a formulé sa demande ; le Gouvernement défendeur conteste
même le caractère belge de la plupart de ces intérêts. Les motifs de cette
exception peuvent s’énoncer de plusieurs façons mais, en bref, elle se
fonde principalement sur ce que les mesures incriminées, mesures qui
auraient engagé la responsabilité internationale du Gouvernement
défendeur, ont été prises à l’égard non pas de personnes physiques ou
morales belges mais de la société Barcelona Traction, personne morale
constituée au Canada, les intéréts belges en cause se présentant sous
la forme d’actions de cette société. Dans ces conditions, on soutient,
pour reprendre un passage des conclusions finales du défendeur, que
«le droit international n’[admet] pas, en cas de préjudice causé par un
Etat à une société étrangère, une protection diplomatique d’actionnaires
exercée par un Etat autre que l'Etat national de la société ». Le Gouver-
nement demandeur n’a donc, affirme-t-on, aucune réclamation à faire
valoir. Le demandeur conteste de son côté cette manière de présenter
le droit international et il prétend être fondé à intervenir au nom des
ressortissants belges actionnaires de la société.

Ainsi formulée, l'exception a évidemment un caractère ou un aspect
préliminaire. Mais on peut l’exprimer aussi d’une autre façon, sans
soulever directement la question de la qualité du Gouvernement deman-
deur pour agir, ou en se bornant à l’effleurer. On peut demander si le
droit international reconnaît aux actionnaires d’une société, en cas de
préjudice causé à cette société par un gouvernement étranger, un droit
ou un intérêt distincts et indépendants et, s’il en est ainsi, dans quelle
mesure et dans quelles circonstances ; on peut notamment demander
si de telles circonstances, à supposer qu'elles puissent exister, sont
réunies dans l'affaire actuelle. I] apparaît que, présentée de cette manière,
la question se réfère non pas seulement à la recevabilité de la demande,
mais à des droits substantiels touchant au fond, lequel ne porte pas
seulement sur des points comme la réalité des actes incriminés et leur

42
BARCELONA TRACTION (ARRÊT) 45

effet juridique éventuel sur le plan international ; ou plutôt cette dernière
question constitue l'essentiel du véritable problème à trancher en
l'espèce et relève bien, en droit, du fond. Bref, la question de la qualité
d'un gouvernement pour protéger les intérêts d'actionnaires en tant que
tels n’est elle-même qu’un aspect ou une conséquence de la question
préalable de la situation juridique des actionnaires telle que le droit
international la reconnaît. Lorsque dans une affaire comme celle-ci,
un gouvernement prétend non pas exercer seulement une protection
diplomatique mais présenter aussi une demande devant un tribunal
international, il invoque nécessairement des droits qu’il estime lui être
conférés, en faveur de ses ressortissants, par les règles de droit inter-
national relatives au traitement des étrangers. La question de savoir si
le droit international confère ou non de tels dioits est donc essentielle
en l'espèce. Ainsi, dire que le Gouvernement demandeur n’a pas qualité
pour agir équivaudrait de la part de la Cour à conclure que ces droits
n'existent pas et que la demande est pour ce motif injustifiée quant
au fond.

Sila Cour considérait les questions soulevées par la troisiéme exception
préliminaire du défendeur comme relevant purement et simplement du
fond, elle devrait déclarer que l’exception est irrecevable en tant que
telle et que les questions qu’elle pose appartiennent au fond. Mais, puis-
qu'il est clair que l’exception a, à certains égards, un caractère prélimi-
naire ou qu'elle comporte des éléments que l'on a été porté jusqu’à
présent à envisager sous ce jour, la Cour se bornera à joindre l'exception
au fond.

Afin d'illustrer le genre de situation que la Cour estime rencontrer
ici quant à la question de la jonction au fond, on peut, sans suggérer
toutefois d’autres analogies, rappeler que, lorsque la Cour permanente
a joint au fond les deux exceptions préliminaires en l'affaire du Chemin
de fer Panevezys-Saldutiskis, elle a dit dans son ordonnance du
30 juin 1938 qu’au stade préliminaire elle ne pouvait même pas prendre
une décision «sur le caractère préliminaire des exceptions» (C.P.7.1.
série A/B n° 75, p. 55) ; puis, statuant au fond, elle a énoncé :

«S'il est vrai qu'une exception ayant en vue de contester le
caractère national d'une réclamation est en principe de nature
préliminaire, il n’en est pas ainsi dans le cas concret dont la Cour
est saisie. » (C.P.7J.I. série A/B n° 76, p. 17.)

Il est évident que certaines sortes d’exceptions, comme par exemple
la deuxième exception en l’espèce, sont si dépourvues de lien avec le fond
que leur caractère tout à fait préliminaire ne saurait en aucun cas être
mis en doute. Elles peuvent avoir trait à presque tous les groupes de
faits concevables et il n’y aurait ni raison ni justification pour que la
Cour ne statue pas immédiatement à leur sujet, soit en les accueillant,
soit en les rejetant. Mais la situation est loin d’être aussi claire en ce qui

43
BARCELONA TRACTION (ARRÊT) - 46

concerne la troisième exception préliminaire soulevée en la présente
affaire et cela est encore plus vrai de la quatrième.

La troisième exception comporte un tel enchevêtrement de questions
de droit, de fait et de qualité pour agir que la Cour ne saurait se pro-
noncer sur cette exception au présent stade avec la pleine assurance
d’être en possession de tous les éléments pouvant avoir de l’importance
pour sa décision. Les Parties ont implicitement reconnu qu’il en est ainsi,
dans la mesure ot, méme au présent stade, elles ont abordé des points
de fond dans les écritures et les plaidoiries. C’est d’ailleurs surtout au
nom du défendeur qu’on s’est justifié de traiter de points de fond en
invoquant leurs rapports avec des questions qui avaient un lien ou une
relation avec les troisième et quatrième exceptions formulées par le
défendeur lui-méme.

La Cour n’a pas 4 indiquer sur quels points particuliers elle considére
que les questions de fait ou de droit relatives à la troisième exception
pourraient être éclaircies par un examen au fond ; elle n’a pas non plus
à indiquer pourquoi ces questions pourraient être éclaircies par un tel
examen. Elle se contentera donc de dire qu’elle décide de joindre l’excep-
tion au fond motif pris, pour citer les termes employés par la Cour per-
manente en l'affaire Pajzs, Csdky, Esterhäzy (C.P.J.I. série A/B n° 66,
p. 9), de ce que «la procédure sur le fond ... mettra la Cour à même de
statuer en meilleure connaissance de cause » ; et de ce « qu’il existe entre
les questions soulevées par... ces exceptions et celles qui [touchent] au
fond ... des rapports trop étroits et une connexité trop intime pour que
la Cour puisse statuer sur les unes et éviter de se prononcer sur les
autres ».

En ce qui concerne la quatrième exception préliminaire, les considéra-
tions qui précèdent s'appliquent à fortiori pour justifier une jonction
au fond ; en effet, la présente affaire n’est pas de celles où l’allégation
touchant le non-épuisement des recours internes soulève sans le moindre
doute des problèmes de caractère préliminaire pouvant être réglés
indépendamment. Cette allégation est inextricablement liée aux ques-
tions de déni de justice qui constituent la plus grande partie du fond.
L’exception du défendeur d’après laquelle les recours internes n’auraient
pas été épuisés se heurte constamment à la thèse du demandeur d’après
laquelle c’est notamment en essayant d’épuiser les recours internes que
l’on aurait subi les dénis de justice allégués. Cela ressort avec une telle
évidence des écritures et des plaidoiries que la Cour n’estime pas néces-
saire de l’établir au stade actuel par un exposé ou par un commentaire
des événements en question, exposé ou commentaire qui peuvent être
reportés jusqu’à la phase de l'examen au fond.

En conséquence, la Cour décide de joindre au fond les troisième
et quatrième exceptions préliminaires.

44
BARCELONA TRACTION (ARRÊT) 47

Par ces motifs,

La Cour,

par douze voix contre quatre,
rejette la première exception préliminaire ;

par dix voix contre six,
rejette la deuxième exception préliminaire ;

par neuf voix contre sept,
joint au fond la troisième exception préliminaire ;

par dix voix contre six,
joint au fond la quatrième exception préliminaire.

Fait en anglais et en français, le texte anglais faisant foi, au Palais
de la Paix, à La Haye, lé vingt-quatre juillet mil neuf cent soixante-
quatre, en trois exemplaires, dont l'un restera déposé aux archives de la
Cour et dont les autres seront transmis respectivement au Gouvernement
du Royaume de Belgique et au Gouvernement de l'Etat espagnol.

Le Président,
(Signé) Percy C. SPENDER.

Le Greffier,
(Signé) GARNIER-COIGNET.

Sir Percy SPENDER, Président, fait la déclaration suivante :

Je m’associe à l’arrêt de la Cour. Je voudrais cependant dire quelques
mots de la deuxième exception préliminaire présentée par le Gouverne-
ment espagnol.

Si le texte de l’article 37 du Statut de la Cour est fort différent de celui
de l’article 36, paragraphe 5, qui était à l'examen dans l'affaire Zsraël
c. Bulgarie — et les termes de l’article 37 sont à mon avis si clairs
qu'aucun doute n’est permis sur leur sens —, une distinction décisive,
en principe, n’en est pas moins difficile à faire entre l’article 36, para-
graphe 5, et l’article 37 pour ce qui est des questions essentielles soulevées
par la deuxième exception préliminaire.

En ce qui me concerne, les motifs indiqués dans l’opinion dissidente
collective en l'affaire Israél c. Bulgarie, motifs qui me paraissent toujours
valables, m'obligeraient, indépendamment des autres considérations
énoncées dans l'arrêt de la Cour, à rejeter cette exception préliminaire.

45
BARCELONA TRACTION (ARRÊT) 48

M. SPIROPOULOS, juge, fait la déclaration suivante :

Nous regrettons de ne pouvoir partager avis de la Cour en ce qui
concerne les deuxième, troisième et quatrième exceptions prélimi-
naires.

Quant à la deuxième exception préliminaire, notre position est déter-
minée par l'arrêt de la Cour dans l'affaire relative à |’Incident aérien
(Israël c. Bulgarie). Partant de la conception que l’article 37 du Statut
de la Cour a le même but que celui de l’article 36, paragraphe 5, et nous
inspirant des considérations de l'arrêt en question, nous estimons que
la Cour aurait dû se déclarer incompétente.

Quant à la troisième exception préliminaire, nous pensons que la
Cour aurait dû considérer comme pertinents les arguments sur lesquels
le Gouvernement espagnol fonde sa troisième exception préliminaire.

M. KoreTSky, juge, fait la déclaration suivante :

Je m'associe au dispositif et aux motifs de l'arrêt. Je me permets
de faire ici quelques observations supplémentaires touchant la première
exception préliminaire.

Il a été beaucoup parlé, dans les écritures comme dans les plaidoiries,
du désistement d’action et du désistement d'instance. Mais cette dicho-
tomie est inconnue du Règlement de la Cour. Les articles 68 et 69 ne
connaissent que le désistement d'instance sous ses deux formes possibles :
soit du commun accord des parties (art. 68) soit par déclaration unilaté-
rale de la partie demanderesse (art. 69).

Aux termes de l’article 68, les parties font connaître par écrit à la Cour
ou bien qu’elles sont tombées d'accord sur la solution à donner au litige,
ou bien qu’elles renoncent à poursuivre l'instance, tandis qu'aux termes
de l’article 69 la partie demanderesse fait connaître à la Cour qu'elle
renonce à poursuivre la procédure. Dans l’un et l’autre cas, la Cour
prescrit la radiation dé l'affaire sur le rôle. Toutefois, aux termes de
l'article 68, elle donne acte aux parties de leur arrangement amiable
ou prend acte de leur désistement, d’un commun accord, tandis qu'aux
termes de l’article 68 elle prend acte du désistement.

L’arrangement amiable ne constitue pas un désistement d'action
(si l’on veut entendre par là la renonciation à un droit touchant au fond),
car il emporte généralement reconnaissance d’un droit contesté. Un dif-
férend peut surgir ensuite au sujet de la mise en œuvre de cet arrange-
ment et donner éventuellement naissance à une nouvelle procédure.

On se souviendra que la rubrique où figurent les articles 68 et 69 a pour
titre : Des arrangements amiables et des désistements. En 1935, à l’époque
de la revision du Règlement de la Cour, M. Fromageot a déclaré qu’il

46
BARCELONA TRACTION (ARRÊT) 49

désirait « voir changer le titre de toute la section », le mot accord n'étant
pas suffisamment explicite pour indiquer quel en était le contenu.
Tl préférait que l’on adoptât : Arrangement amiable et désistement.
(C.P.J.I. série D, Actes et documents relatifs à l’organisation de la Cour,
troisième addendum au n° 2, p. 313 et suiv.)

Selon toute apparence, l'importance donnée à l’arrangement amiable
dans l’article 68 et dans le titre de la section n’est pas fortuite. D’une
manière générale, la Cour a pour principale mission de régler les différends
entre Etats. Sous l’en-téte : Règlement pacifique des différends, l'article 33
de la Charte dispose que «Les parties à tout différend... doivent en
rechercher la solution [entre autres moyens de règlement pacifique
énoncés dans cet article] par voie de réglement judiciaire. »

Dans l’article 68, cette question de règlement passe avant tout le reste.
C'est en fonction de la mission de la Cour en matière de règlement
des différends qu’il nous faut résoudre les questions de procédure que
pose la présente affaire et notamment celle des conséquences du désiste-
ment d'instance, celle de la possibilité de réintroduire une instance
après un désistement.

En l'espèce, le désistement d’instance a été en un certain sens con-
ditionnel. Bien que le Gouvernement belge n’ait formulé aucune réserve
à l'égard de ses droits touchant au fond, ce caractère conditionnel du
désistement est évident. On peut considérer d’un point de vue formel
qu'il a été tacite, sous-entendu, mais les documents témoignent que le
retrait de l'instance introduite devant la Cour par la Belgique a été exigé
d’elle comme condition préalable à l'ouverture de véritables négociations
{exceptions préliminaires, introduction, par. 4, et observations, par. 25) ;
il était évident que cette demande portait sur la requête déposée par la
Belgique auprès de la Cour et non pas sur le droit pour la protection
duquel l'instance avait été introduite. A quel sujet avait-on l'intention
de mener des négociations, si l’on peut estimer que le Gouvernement
belge, en retirant sa requête, était décidé non pas à supprimer un obstacle
à des négociations prometteuses, mais à abandonner jusqu’à ses droits
et ceux de'ses ressortissants en ce qui concerne le fond ? S'il n’avait pas
existé de tels droits, il n’y aurait pas eu matière à négociations. Nous
pouvons donc conclure que le désistement d’instance n'implique pas
l'abandon du droit en cause quant au fond. Même décidé d’un commun
accord, le désistement n'est pas nécessairement un pactum de non
petendo lequel suppose non seulement le désistement d’une action
donnée, mais encore l'obligation de ne plus agir en justice, emportant
abandon de la demande. Or il n’est pas prouvé en l'espèce qu’il y ait
eu renonciation à un droit touchant au fond.

M. Jessup, juge, fait la déclaration suivante :

Je suis pleinement d’accord avec la Cour pour admettre qu'aucune
des exceptions préliminaires ne peut être retenue au stade actuel.

47
BARCELONA TRACTION (ARRÊT) 50

et que les deux premières doivent être dès maintenant rejetées pour les
motifs énoncés dans l'arrêt. Je m’associe également à l’exposé fait par la
Cour des considérations générales qui président à toute décision de
joindre une exception préliminaire au fond. J’admets aussi que ces
considérations générales exigent la jonction au fond des troisième
et quatrième exceptions préliminaires. En conséquence, il peut être
approprié, pour tenir compte de ces considérations générales, de n’énoncer
qu’à un stade ultérieur de l'affaire les conclusions de droit applicables
aux arguments relatifs à ces deux exceptions, bien que ces conclusions
me paraissent pouvoir être formulées d’ores et déjà.

M. WELLINGTON Koo, Vice-Président, et MM. TANAKA et BUSTAMANTE
y RIVERO, juges, joignent à Varrét les exposés de leur opinion
individuelle.

M. Mor 111, juge, et M. ARMAND-UGoN, juge ad hoc, joignent à l’arrêt
les exposés de leur opinion dissidente.

(Paraphé) P.S.
(Paraphé) G.-C.

48
